 PLASTIC AGECOMPANY1215.By refusing on May 19,1954,and at all times thereafter to bargain collec-tively with the Union as the exclusive representative of her employees in the appro-priate unit,the Respondent has engaged in andis engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) of the Act.6.By said refusal to bargain the Respondent has interfered with,restrained, andcoerced her employees in the exercise of the rights guaranteed in Section 7 of theAct and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]PLASTICAGE COMPANY, PLASTIC AGE REINFORCED PRODUCTS,INC.,PLAS-TIc AGE AIRCRAFT CORPORATION,AND PLASTIC AGE SALES,INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGENo.727,FOR LOCAL LODGE758.CaseNo. 21-CA1892.January 6,1955Decision and OrderOn July 21,1954, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices,and recommending that it cease and desist therefrom,and take certain affirmative action as set forth in the IntermediateReport attached hereto.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that the complaint be dis-missed in that respect.Thereafter,the Respondent,General Counsel,and the Union filed exceptions to the Intermediate Report togetherwith supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report,' the exceptions and briefs,and the entire record in thecase and hereby adopts the findings, conclusions,and recommendationsof the Trial Examiner 21The Intermediate Report contains certain minor misstatements of fact which do notmaterially affect the correctness of the Trial Examiner's conclusions.They are as fol-lows: (a) The second meeting of the Plastic Age Employees Association was held onOctober 17 rather than, as the record shows, on October 20; (b) Lane stated that "Mr.Kramer" rather than "Mr. Harper"had satisfactorily answered a certain question at thesecond meeting of the Association;(c)Lane, prior to the second meeting, had advisedKramer to have nothing to do with the Association whereas Lane merely advised Kramernot to permit the Association to have any further meetings on company time or premises ;(d) the Union demanded a 2-year contract from the date of its certification whereas therecord shows that the Union demanded a 2-year contract but did not specify its proposedeffective date.2Without necessarily endorsing all the Trial Examiner's rationale as to the elements of"domination,"we agree that Respondent's support to the Association here did not consti-tute domination of that organization.111 NLRB No. 18. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon theentirerecord in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby directs that the Respondent, Plastic Age Company,Plastic Age Reinforced Products, Inc., Plastic Age Aircraft Corpora-tion,and Plastic Age Sales, Inc., its officers,agents,successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tionof Machinists, District Lodge No. 727, hereinafter referred to asthe Union, as the exclusive representative of employees in the certifiedappropriate unit, with respect to rates of pay, wages, hours of employ-ment, unionsecurity, and other conditions of employment.(b)Discouraging membership in the Union, or any other labororganizationof its employees, by discriminatorily transferring or dis-charging any of its employees, or by discriminating in any other man-ner in regard to their hire or tenure of employment, or any term orcondition of employment.(c)Sponsoring, promoting, assisting, contributing support to orinterfering with the administration of the Plastic Age Employees As-sociation,hereinafter referredto asthe Association, or any other labororganization, or from otherwise interfering with the representationof its employees through a labor organization of their own choosing.(d) Interrogating its employees concerning their views and atti-tudes on the Union, or any other labor organization; by bypassing theUnion in its representative capacity, by participating in a poll ofemployees on the issue of union security, or any other topic constitut-ing subject matter of collective bargaining; or in any other mannerinterfering with, restraining, or coercing its employees in the exer-ciseof the right to self-organization, to form labor organizations, tojoin orassist the Union or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request, bargain collectively with the Unionas the ex-clusive representative of all its employees in the appropriate unit, de-scribed in the Intermediate Report, with respect to rates of pay, wages,hours of employment, union security, and other conditions of employ- PLASTIC AGE COMPANY'123ment, and, if an understanding is reached,embody such understandingin a signed agreement.(b)Offer to Walter D. Schmitz immediate and full reinstatementto his former or substantially equivalent employment without preju-dice to his seniority and other rights and privileges previously en-joyed, and make him whole in the manner set forth in "The Remedy"section ofthe Intermediate Report.(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay due under the terms ofthis recommended order.(d)Post at its plant at San Fernando, California, copies of thenotice attached to the Intermediate Report marked "Appendix." 9Copies of said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being duly signed by a representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof and maintained by it for a period of sixty (60) consecu-tive days thereafter,in conspicuous places,including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken to insure that such notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS ]FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent "dominated" theAssociation, discriminatorily discharged Barker, constructively dis-charged McDaniel, and secured an oral report on a meeting of theUnion.3This notice,however,shall be,and it hereby is, amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner" and substi.tuting in lieu thereof the words"A Decision and Order"In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn the General Counsel's complaint alleging that Plastic Age Company, PlasticAge Reinforced Products, Inc., Plastic Age Aircraft Corporation,and Plastic AgeSales, Inc., herein called the Respondent,has engaged in and is engaging in unfairlabor practices violative of Section 8 (a) (1), (2), (3), and(5) and Section 2 (6)and (7)of the National Labor Relations Act, 61 Stat.136, herein called the Act, ahearing upon due notice to all parties was held before the duly designated TrialExaminer at Los Angeles, California,on various dates between March 15 and May13, both dates inclusive.All parties were represented at the hearing, and wereafforded full opportunity to be heard,to examine and cross-examine witnesses, to 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduce evidence bearing on the issues,to argue the issues orally upon the record,and to file briefs and/or proposed findings. There were oral statements on the recordand briefs have been filed by the General Counsel and the Respondent.With respect to unfair labor practices,the complaint,as amended,alleged in sub-stance,and Respondent's duly filed answer denied,that the Respondent:(1)Dom-inated and interfered with the formation and administration of Plastic Age Em-ployees Association,herein called the Association; (2) refused to bargain with Inter-national Association of Machinists,District LodgeNo. 727,herein called the Union,the certified representative of employees in an appropriate unit;(3) discriminatorilydischarged 2 named employees and discriminatorily transferred a third causing herresignation,and discriminatorily demoted 4 named employees;and (4)engaged incertain other specified conduct independently violative of Section 8 (a) (1) of theAct.Upon consideration of the entire record in the case and from my observation ofthe witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent 1 is engaged in the fabrication of plastic products at its plant inSan Fernando, California.During the 12-month period ending December 1, 1953, itsold in excess of $25,000 in value of its products and shipped them directly to pur-chasers outside the State of California.2During the same 12-month period, Respond-ent sold in excess of $100,000 in value of its products and services to primary con-tractors for use in aircraft built for the United States Government.Respondentadmits that it is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists, District Lodge No. 727, and Local LodgeNo. 758, affiliated with the American Federation of Labor; and Plastic Age Em-ployeesAssociation, unaffiliated, are labor organizations within the meaning ofthe Act.M. THE UNFAIR LABOR PRACTICESA. TheAssociation1.The factsOrganizational activities among Respondent's employees began in late August orearly September 1953.There had been no prior organizational activity at thisplant, and Respondent's enterprise was of fairly recent origin, having been organizedin 1946 and changed to a corporate form of business in 1952. By letter dated Sep-tember 8 and received by Respondent on or about September 9, the Union advisedthe Respondent that it represented a majority of its employees and sought bargain-ing rights.This letter was received on behalf of the Respondent by Robert M.Sebring, a vice president and secretary of Respondent and its general plant manager.Respondent's president, J. A. Kramer, was at that time in the Middle West andSebring promptly advised him by telephone of the Union's notification and urgedhim to return to the plant.On September 10 Sebring interviewed several employeesand questioned some of them concerning their attitude toward the Union.To oneof these employees he stated that while he, Sebring, did not oppose the Union if thatwas what the employees wanted, Kramer would fight it. To another he said that anoutside union was not needed at the plant and it was bad to have organizationalactivities occurring at a time when Kramer was absent from the plant.31 There are four companies named in the complaint, but they are treated as a singleentity for purposes of this proceeding, their operations being substantially integrated.2 This formerly satisfied the Board's formula for asserting jurisdiction.Now, how-ever, the formula has been changed to require $50,000 in shipments outside the State.The formula relative to furnishing goods and services to establishments substantiallyaffecting the national defense would nevertheless seem to require the assertion of juris-diction here.Decisions conveying the revised formulae are not yet available to this TrialExaminer8 The various incidents occurring on September 10 are reviewed in detail In the section,infra,of this report dealing with alleged discriminatory dischargesThey are introducedhere for their bearing on Respondent's neutrality, or lack of it, as between the Unionand the Association, and whatever impact Respondent's attitude may havehad on em-ployees with respect to the formationand administrationof the Association. PLASTIC AGE COMPANY125On his return to the plant shortly after September 10, Kramer addressed theemployees,as he was accustomed to do at intervals,made some reference to theletterRespondent had received from the Union,and, according to the testimonyof employee Bruno Costa,stated that his office was always open to employee com-plaints and that in his opinion the plant did not need an outside union.Kramertestified that in this speech he "probably"said that in his opinion people neverneeded a third disinterested party to deal with their problems, and that if the em-ployees had a problem he would like to discuss it with them,but that the businessof organization was their own business.I think there is no doubt, and find, thathe conveyed,and intended to convey,his disapproval of the Union.The testimonyof Respondent'switnesses is that Kramer issued instructions to the supervisory staffnot to discuss the Union,"pro or con," with the employees but, assuming that suchinstructions were issued,they were not published to the employees.On September 23, pursuant to a consent-election agreement entered into onSeptember 16, an election was conducted by the Board's agents among Respondent'semployees in an appropriate unit to determine whether or not the Union shouldrepresent them for purposes of collective bargaining.The Union won this electionby a vote of 64 to 43.4 On being notified of the results Kramer commented thathe had never realized that three people(presumably the Union's representatives)could come into his office and in such a short period of time change his entireoperation of the plant.On October 1 the Union was certified as the employees'bargaining representative.On October 5 employees George D. Cushman and Olive Donica attached toemployees'timecards in their rack in Respondent's plant,notices bearing this text:"Plasticage Company Employees Union request you register at toolroom windowfor membership."A box serving as a repository for signed cards was placed nearRespondent's tool crib and remained there for at least 2 or 3 days.It appearsthat employees were generally permitted to post notices around the time clock andon the bulletin board,but it further appears that notices had not previously beenattached to timecards,for Sebring testified that when Kramer learned of this hewas quite angry and directed that an investigation be made of the matter.Furtherthan questioning the supervisory staff, it appears that Sebring made no investigation.By notice dated October 5,bearing Kramer's name, the following rule was postedin the plant: "There will be absolutely no posting of notices or literature on theTime Cards without the approval from my office."About a week later,withoutpermission of management,Cushman and Donica again attached notices to employeetimecards,this time bearing the text: "Your fellow workers want you to be presentat the election of officers.If you haven't joined please do so now." This notice,dated October 12, was signed:"Plastic Age Company Employees Union."Accord-ing to Sebring he again attempted,without success, to learn the identity of thoseresponsible for placing the notices on the timecards.I have read his testimony onthis point carefully and am convinced that he made no more than a token effortto obtain this information.While Cushman and Donica testified that they attachedthe notices before working hours, it is clear that they did so without concealmentor effort at concealment,and it was the credited testimony of employee Bertha M.Crews that at the lunch hour on the day the notices were attached, Sebring told agroup of employees that he did not know who was responsible for their posting,whereupon she replied that there was no secret about it, that they were placed thereby Donica.At the time the second notices were attached to the timecards,according toCushman,arrangements had not been made for a meeting in Respondent'splant.By letter dated October 12, addressed to Kramer,Cushman requested such a meet-ing, and on being told by Cushman that the meeting was for the purpose of organ-izing an association for recreational purposes and to"ease the tension" in the plant,Kramer,after consulting his attorney,Lane,gave permission for the meeting tobe held on company time and premises.Kramer testified that it was not unusualfor meetings of employees to be held in this manner,but, obviously,he consideredthis occasion to be unusual enough to call for a consultation with his attorney.The meeting was announced over Respondent's intercom system,was held in theforenoon of October 12, and was attended by employees generally and Respondent'ssupervisory staff,including its officer and plant manager, Sebring.Kramer himselfintroduced Cushman who presided at the meeting,but did not remain in attendanceat the meeting.4 About 148 employees were eligible to vote. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDA second meeting,again attended by employees generally and Respondent'smanagerial staff including Sebring but not Kramer, was held a week later, October 17,inRespondent'splant but outside of working hours.This second meeting wasrequested of Kramer by Kermit Rings who had been named temporary presidentof the Association at the first meeting, and acting contrary to the advice of hisattorney,Lane, who,according to Kramer,advised him to have absolutely nothingto do with the "Company Association"in any way,Kramer granted permissionfor the meeting'to be held inside the plant but refused permission that it be heldon company time because he "couldn't afford it."Several witnesses testified on what occurred at these two meetings but the testimonyon the whole is of a patchwork character so that there is no certainty as to thesequence of what was done and said.However, the principal features of themeetings germane to these proceedings emerge with reasonable clarity.Cushmantestified that on convening the first meeting he stated that it was for the purposeof forming an association to get back to better relations and to have good times.Rings testified that Cushman stated,inter alia,that if the association could defeatthe Union at the end of the certification year, it could deal with management andpromote recreational activities.Employee Bruno Costa,an active member of theUnion, testified that Cushman said an"outside union would not be as good as acompany union"and gave an example of a "railroad in the east"which Cushmansaid had been operating successfully under a "company union."Cushman did notrecall having made these remarks but did recall having an argument with Costawhich showed that he and Costa were not on the same side of the fence. I findhe made the remarks substantially as attributed to him by Costa.Richard H. Voss,a foreman who attended the meetings,testified that he, Voss, made the commentthat it was his opinion that an association within the Company would be of morevalue to the employees than the Union,and further testified that he made it clearthiswas "just his own personal opinion."Sebring testified that Cushman said themeeting was to elect officers in order to start planning the activities they had inmind, such as picnics,dances, and"something about a credit union."Questioned,"Was there any discussion about meetings with management for the purpose ofdiscussing grievances?"Sebring testified,"Idon't think it was put in that manner.I do remember something,something being saidthat if theyhad any complaintsor had any problems that they could talk to Mr. Kramer about it, this group thatthey elected to the committee.I don't believe they said grievances."Costa testifiedthat Sebring asked if he was eligible to join the Association and when Donica repliedthat he was, said,"Oh, goody, we[supervision apparently]were kicked out of theunionmeeting."Except in the partial conflict in the testimony of Costa andCushman, the testimony related above was undisputed and is credited.All wit-nesses agree that at this first meeting a nominating committee was designated bynames called out and seconded from the floor and that this nominating committeein turn named the temporary officers of the Association.There is no evidencethat any managerial employee or officer named or seconded the name of anymember of the nominating committee and none was named either to the committeeor as a temporary officer.Kermit Rings presided at the second meeting. It appears from all the testimonythat the principal feature of this second meeting was an address delivered by an at-torney independently retained by the Association,Harper by name, in which,accord-ing to Rings, Harper advised that whereas the Association then had no authorityto bargain with management it "could make recommendations,however, to manage-ment as to the way bargaining was being held on certain issues." It appears thatHarper spoke principally against compulsory union membership,declaring,as testi-fied to by Sebring,"Every American person has the God-given right to choose whathe wanted to belong to."At the-conclusion of Harper's speech a vote was taken onwhether or not there should be a union shop, with an overwhelming majority votingin the negative.Rings thought managerial personnel participated in this vote; 5Foreman Cummerford,present at the meeting,testified that he did not and did notobserve any supervisor who did.Concerning this matter of union security, Ringstestified,"I believe it was touched on there that the employees were hearing that theyonly had 30 more days and it was a question of whether we could allow the securityclause, whatever had to be written into the contract,and we passed papers aroundand voted on it." 66 At a laterpoint Rings testifiedthatsupervisory personnel did not actively participatein the meetings they attended.6 The Union on October 16, the preceding day, had submitted its contract proposal toRespondent,and this proposal included a provision for a union shop PLASTIC AGE COMPANY127Respondent's attorney, Lane, who had been advised by Kramer that from what hadhappened at the meeting of October 12 he was "led to have suspicions as to the in-tentions of the Association," at Kramer's request observed the October 17 meetingfrom an adjacent area.He testified that after the vote had been taken on the unionshop,Harper asked that he answer certain questions.At that time, according toLane, it appeared to him that the Association was "preparing or anticipating to act asa labor union possibly," and he thereupon spoke to the employees with the idea ofimpressing on them that they could not bargain with the Respondent.One employeeasked what length term of contract the Union was seeking and Lane replied a 2-year contract but that further information would have to come from the negotiatingcommittee.Lane's answer to a question put to him by Harper, in connection with theeffect of a contract with the Union incorporating a union-security clause, was, ashe testified, "I told the assembled group that Mr. Kramer had, to my way of thinking,answered it satisfactorily; that this also was a subject of negotiation between the com-pany and the JAM."On the conclusion of his remarks, Lane left the meeting.?Following the meeting of October 17, Rings requested further use of Respondent'spremises for Association activities and was refused.The officers designated at thefirstmeeting continued to function as such until regular or permanent officers wereelected by the membership of the Association in January 1954.These temporaryofficers caused a constitution and bylaws to be prepared and submitted at an "openmeeting" held in December off company premises. It was not shown that anymanagerial personnel attended this meeting but they were not barred from at-tendance.The proposed constitution and bylaws were discussed but, according toRings, whose testimony is in every respect more reliable than Donica's, it was notdefinitely decided to exclude managerial personnel from membership until a "closedmeeting" in January.The constitution and bylaws proposed by the temporary of-ficers were adopted and permanent officers elected at a membership meeting in Janu-ary.While there is no express exclusion of managerial personnel in membershipqualifications appearing in the constitution and bylaws, it is not doubted that suchpersonnel was in fact excluded from the time membership in the Association wasformalized.The "Object" of the Association, as described in its constitution, was:A. To provide better working conditions and a closer unity between employees andmanagement; and B. To provide a cooperative, fraternal association among its mem-bers.M. X. Harris was elected president at the January meeting.2.ConclusionsThe evidence is that the idea of the Association originated with Donica and thatshe, on her own initiative, aided by Cushman, was responsible for its conception.Butwhile it is clear that the Respondent had no active part in these germinal stages, itcan hardly be said that the infant Association had achieved full birth prior to the7 Lane's statements at this meeting, in the fuller context of his testimony, follow :After the persons assembled there had taken a vote as to whether they were infavor of a union shop several questions were posed to Mr. Harper which he pro-ceeded to answerThen these was a question posed to him, the exact substance ofwhich I don't recall, but Mr Harper appeared to have difficulty answering it and heturned over to my direction and said, "Well, the company attorney is standing overthere, he can probably answer that question for you."At that time it appeared to me that the associationwas preparingor anticipatingto act as a labor union possibly. So I stepped into the area there where the meetingwas held and addressed the group with theidea in mindof impressing upon themthe fact that they could not expect to be recognized as a representative of the em-ployees, nor could Mr Kramer have anything to do with them, or negotiate with themin any form, in connection with wages, hours or working conditions.At that time one of the employees, whose name is unknown to me, asked me whatlength of term of a contract the unionwas asking,and Itold him thatthe unionwas asking for a two-year contract but that was a subjectof negotiationsthat hadcurrently started between the company and the JAM, and that any further informa-tion they would have to get from the representatives who were onthe negotiatingcommittee representing the employeesThe question, as I recall correctly that Mr. Harper had referredto me. was in con-nection with the effect of Mr. Kramer's signing a contractwith the IAM whichincorporated a union securityclause.I told theassembledgroup that Mr. Kramer had, to my way of thinking,answeredit satisfactorily ; that thisalsowas a subject of negotiation between the companyand the IAM,and I then removed myself from the meeting. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst meeting on Respondent's time and property.True,notices attached to timecardsin violation of a newly promulgated rule gave it a name, and a name which was sig-nificant of the true intent of its founders,but the naming of the infant,I am told,oftentimes precedes its birth.It appears,however,that while it may not seriouslycontest the fact that the Association ultimately achieved the status of a labor organiza-tion within the meaningof the Act,Respondent argues that it did not come intoexistence as such until after the second meeting on Respondent's premises and, there-fore,that any aid or support renderedit bythe Respondent was rendered it in its ca-pacity as a social organization designed solely to relieve tension and suture the frac-ture in intraemployee relations caused by the advent of the Union.I presume we areasked to believe that what was witnessed at the first two meetings was the birth pangsand not the birth,but it seems to me that by the second meeting, at least,the intantwas crying lustily and with a distinctive note.That the Association as it is presently constituted is a labor organization is hardlyopen to doubt.True, its object as described by its constitution,if there were noth-ing more,might conceivably form a basis for such doubt,though even there it is statedthat an object is"to provide better working conditions."Not stated in its constitu-tion but clearly established in all the reliable testimony is the object of ousting theUnion as bargaining representative at the first available opportunity and, in theinterim,of influencing the course of collective bargaining between the Respondentand the Union. I further think and find that these "objects" of the Association haveconstituted its raison d'etre from the very moment that it was conceived in the mindsof Donica and Cushman and that this was made so manifest at the two meetingswhich were held in Respondent's plant that the Respondent could not have enter-tained reasonable doubts as to the character and purposes of this organizationalmovement.Donica testified that at first, and even as late as the two meetings in Respondent'splant, the Association was intended solely for recreational purposes and for re-creatingconditions of harmony which had existed among employees prior to the advent of theUnion.Her testimony, however,was unreliable in several respects,and in nonemore than this. It is obvious that of those who opposed the Union in the election ofSeptember 23 there were some,such as Donica and Cushman, unwilling to bow to thewill of the majority and accept the Union as the duly constituted bargaining repre-sentative ofallthe employees,and that their whole idea of relieving tension and re-storing harmony was to eliminate the Union by supplanting it with the Association.Cushman's remarks at the first meeting clearly show the state of mind of those re-sponsible for calling it, and the vote on the union shop taken at the second meetingshowed their determination not to wait until opportunity was afforded to challengethe Union at the polls, to influence the course of collective bargaining.The char-acter of this organizational movement is unmistakable.The character and degree of Respondent's support and assistance is equally clear.Its tolerance of the Association's activities was first shown when it promulgated andthen failed to enforce a rule against the attachment of notices to employee timecards,and permitted cards supporting the organizational movement to be deposited in a boxinside its plant.If it did not know the character of these cards which labeled theorganizational movement for what it was, it could easily have ascertained such factand can hardly be said to have been blameless in its innocence of the nature of theundertaking if it failed to do so. Inasmuch as the Union was privileged to post no-tices in the plant although not to attach them to timecards,this incident standingalone would have little significance and is accorded significance mainly in that it fitsinto the context of a course of conduct which could not have been without impacton the employee mind.Itmay well be, as Kramer testified,that at the time hegranted Cushman's request for a meeting on company time and property,and laterintroduced Cushman to the assemblage of employees,he was uninformed as to thetrue intent and purposes of the organizational movement about to be set afoot, but theimpact of these acts on the employee mind is not lessened by his innocence of intent.The fact is that a rival to the Union was initially organized by an election of officerson Respondent's time and premises and in the presence of managerial personnel, andthat Respondent'spresident,Kramer,gave all the appearances of blessing this un-dertaking when he appeared personally at this meeting for the purpose of introducingCushman.His presence for this purpose-and it is remembered that he left themeeting immediately after the introduction-added a note of emphasis to what wasotherwise apparent,for the supervisory personnel were there in force, including theplant manager and an officer of the Respondent.Nor was their attendance entirelypassive.Sebring made vocal his pleasure at not being excluded and Foreman Cum-merford expressed his "personal"convictionthatan association of employees wasbetter than an "outside" union.In the environment of this meeting and Kramer's PLASTIC AGE COMPANY129own prior expression of disapproval of an outside union and suggestion that the em-ployees present their grievances to him without the intervention of a "disinterestedthird party,"what employee would believe that Cummerford was not also express-ing the viewpoint of management?The second meeting,though held outside workinghours, further advanced the idea of company approval and support,as it could nothave failed to when management,in the person of Sebring and lesser supervisorypersonnel,was present,and if not actively participating in a vote on the union shop,a bargainable subject onwhich theRespondent was bound to bargain solely with theUnion as the duly constituted representative of all its employees,at least acquiescingin such action,thereby adding substance to the idea expressed by the Association'slawyer that while the Association could not bargain directly with the Respondentduring the Union's certification,it could nevertheless influence the course of collec-tive bargaining by having a say in what was and what was not to be included in abargaining contract.The truth of the matter is that the Association at this point wasactually attempting to bargain directly with management in the person of Sebring,who sat in on some of the negotiations with the Union,and Lane's later statementto the effect that the Respondent could bargain only with the Union during the tat-ter's certification year did not, and because of the nature of attendant circumstances,could not offset the conviction that must have existed in the minds of the employeesthat the Association had already made,and would continue to make, inroads intothe bargaining domain of the Union.That the Association at the time of these two meetings was not formally consti-tuted in that it had not yet a constitution and bylaws nor formal membership re-quirements,8 and that after deliberations in later meetings off company time and prop-erty, unattended by managerial personnel,itwas decided to exclude such personnelfrom membership,is by no means immaterial to a consideration of the issue but can-not alter the fact that the initial drive and impetus that brought the Association intobeing and made it a factor in labor relations within a week of the Union's certification,was very substantially aided if not largely accounted for by company approval andparticipation as set forth above.And temporary officers elected at the first meetingin the presence of managerial personnel constituted the agency through which thepermanent organization was effectuated.Nothing is more clearly established in theline of"company union"cases than the principle that acts of unlawful interferenceand assistance rendered during the initial stages of organization are not dissipatedmerely because in succeeding stages assistance is withdrawn and the organizationthen appears to function independently.9It is possible that had the Respondent made an outright disavowal of support andrepudiated the presence and participation of its managerial staff in the two organi-zational meetings,itmight be said that the effects of its unlawful interference andsupport were thereby dissipated, but this it did not do and to now has not done,beyond the declaration of its attorney that it could not bargain with the Associationduring the Union's certification year.Such a declaration,as already indicated, fallsfar short of the kind of disavowal and outright repudiation required under the de-cisions, for it left the Association free,under the aegis of the Employer, to perfectits organization and strengthen it for the avowed purpose of unseating the Union atthe first available opportunity.In reaching these conclusions I have not been inattentivetoN. L.R. B. v. BrownCo., 160 F. 2d 449, 454 (C. A. 1), cited in Respondent's brief.While there areseveral points of agreement between that case and the case at bar, there are alsopoints of departure, for here we do not have a history of amicable bargaining re-lationships between the company and the union which in theBrown Companycasethe court relied on as a factor persuading it that the employees would not reasonablybelieve that participating supervisors in fact represented the viewpoint of manage-ment.And while participation of supervisory personnel was perhaps less demon-strative here than in theBrown Companycase,it embraced supervision of the highestrank including an officer of the Respondent,and occurred in a setting or contextwhich unmistakably conveyed the impression of managerial support.8 Presumably signed cards deposited in the box provided on company premises,favoringthe Association, had provided an informal membership roster.ON. L. R.B. v. Link-BeltCo., 311 U. S. 584, at p. 600. "Despite the fact that duringand subsequent to the year 1951 facts showing active domination of the Association byrespondent do not appear in the record and it affirmatively appears that its activities thenwere apparently in the interest of the employees, we are unable to say that these latteractivities of the Association erased the effects of the respondent's earlier influence anddomination."N. L. R. B. v. Shedd-Brown Mfg.Co., 213 F. 2d 163(C. A. 7), enfg. asmod., 102 NLRB 742 ; 103 NLRB 905. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing findings of fact and upon the entire record, I findthat the Respondent interfered with the formation and administration of the As-sociation and contributed support to it, in violation of Section 8 (a) (2) of theAct, thereby interfering with and restraining its employees in violation of Section8 (a) (1) of the Act.The issue of domination is more difficult, as it is often difficult to determine atwhat point interference and support reach such proportions or carry such weightthat it may be said that a state of unlawful domination exists. It has been said, andcorrectly, I believe, that "the test, whether a challenged organization is employercontrolled, is not an objective one but rather subjective, from the standpoint of em-ployees," 10 and "the question whether the organization is employer-dominated de-pends upon the state of mind of the employees." 11 It would seem to follow that theintent or motive of the employer is not controlling where his acts are such as to havereasonably induced a state of mind among employees that is "company dominated."1 have found that the Respondent did not maintain a state of neutrality as betweenthe Union and the Association and that by its conduct, innocent of unlawful intent orotherwise, it left no doubt in the employee mind that it favored the Association andwould welcome it as a successor to the Union as the employees' bargaining repre-sentative.Did it thereby induce a state of domination in the minds of employeessuch as requires the complete disestablishment of the Association?I do not know of anything in the law which requires a labor organization to beaggressive or which prevents it from -being supine or even subservient to management,as long as the employees who constitute it have the freedom of choice guaranteedthem by the Act. It is not the proper function of this Board to educate in the meth-ods and procedures of true trade unionism or to wet-nurse infant organizations intoan assumption of responsibilities traditionally associated with trade unionism.There-fore, while it may be said, on the basis of the evidence before me, that the Associa-tion appears to be dominated by "company thinking," and there is not the slightestindication that it has either the independence or the will to "stand up to manage-ment" should a conflict of interests occur, I am unable to attribute this to any act ofmanagement which would reasonably give rise to fear of retaliation were support ofthe Association withheld.The idea of the Association originated in the minds ofemployees and while it may have been planted there by Respondent's expressed dis-approval of having to deal with an outside union, the suggestion was accompaniedneither by threats nor promise of reward. It may well be the fact that minds maybe "dominated" by approval in the form of affirmative acts of assistance as well asdisapproval accompanied by threats, and I thinkit isthe fact, but insofar as I amable to understand recent decisions there must be some element of coerciveness whichconstitutes fear, or at least a restraint akin to fear, or a more substantial degree ofassistance than is found here, to constitute "domination" within the meaning of theAct.12Accordingly, while by no means without doubts, I must recommend dismissalof the complaint insofar as it alleges domination.B. The refusalto bargain131.ChronologyOn October 1, 1953, the Union was certified as bargaining representative ofemployees in what admittedly constituted an appropriate unit. It thereby becamethe exclusive representative of all employees in the unit.10N. L R. B v. Thompson Products,130 F. 2d 363 (C A 6).itN L R B v Edwin D Wemyss, d/b/a Coca-Cola Bottling Co. of Stockton,212 F. 2d465 (C A. 9) See alsoN L. If. B v. Shaiples Chemicals,209 F 2d 645 (C. A. 6).2Wayside Press, Inc v. N. L R B.,206 F 2d 862 (C. A 9)13Under Section 8 (a) (5) of the Act it is an unfair labor practice for an employer "torefuse to bargain collectively with the representatives of his employees, subject to theprovisions of Section 9 (a)."Section 9 (a) of the Act provides : "Representatives designated or selected for the pur-poses of collective bargaining by the majority of the employees in a unit appropriate forsuch purposes shall be the exclusive representative of all the employees In such unit forthe purposes of collective bargaining in respect to sates of pay, wages, hours of employ-ment, or other conditions of employment. . . ..Section 8 (d), insofar as here relevant, provides:..to bargain collectively is theperformance of the mutual obligation of the employer and the representative of the em-ployees to meet at reasonable times and confer in good faith with respect to wages. hours, PLASTIC AGE COMPANY131Beginning in October the parties met in negotiations on a contract.Respondentwas represented by its president,Kramer; its attorney,Lane; and,at times, its plantmanager and vice president,Sebring.The Union was represented by a committeeof five employees and certain officers of the Union including its principal negotiator,C. C. Bogardus.On or about October 16 the Union submitted,in writing, a con-tract proposal,and a few weeks later the Respondent submitted a partial counter-proposal.Respondent's completed counterproposal was submitted in late Novemberor December.The last bargaining conference occurred on March 2, 1954.The original complaint in this proceeding alleged a violation of only Section 8(a) (1), (2), and(3) of the Act.The amended complaint,dated March 2, 1954,had the additional allegation of a refusal to bargain.The issuance of this amendedcomplaint,itmay be assumed,explainswhy apparently neither party sought aresumption of bargaining conferences after March 2.With respect to the alleged 8 (a) (5) violation,the amended complaint uponwhich the hearing opened alleged as constituting a refusal to bargain:(1)A state-ment by Kramer during negotiations that"he did not see what the employees wouldget out of these negotiations because he would not give the Union anything thathe would not have given the employees anyhow";(2) Respondent's insistence thatany contract negotiated should terminate 1 year after the date of certification; and(3)Respondent's insistence that it would agree to no provision concerning unionsecurity of any kind whatever.The initial hearing was opened on March 15 and closed on March 19.On March24 the Respondent was presented with a petition signed by a majority of itsemployees requesting that it break off negotiations with the Union.By letter datedApril 2, the Respondent notified the Union that it was acceding to the employees'request and would no longer recognize or bargain with the Union.Evidence upon a further amended complaint alleging an 8 (a) (5) violationbased on the aforesaid action of the Respondent was taken in a reopened hearingon May 13.2.Facts and conclusionsPreliminary to an examination of the Respondent's own conduct with respectto the specific allegations of the complaint,attention is given to Respondent's con-tentions,as points of defense,that the Union was dilatory in both the making andkeeping of bargaining conferences;responsible for unduly prolonged negotiations;and insisted as late as March 2, 1954, on reopening discussions on contract clausespreviously agreed upon.Such matters, if established,would have significant bear-ing on certain of the acts by which Respondent is alleged to have failed in itsbargaining obligations;14 and, further,as a separate but related issue, would reflectto what extent,if any,employees who signed the petition requesting Respondent tobreak off negotiations were motivated by dissatisfaction with the Union as theirbargaining representative.Coming first to the matter of delays allegedly caused by the Union, the evidenceis that the Respondent sought more frequent bargaining conferences with the Unionthan it was able to obtain,and desired to make the conferences more extensive.After breaking off negotiations with the Union, Kramer, in an address to employees,stated that he had been unable to get the Union to meet on an average of morethan once a week, and in the absence of a detailed chronology of the meetings thatactually occurred,it is assumed that meetings were held on an average of about oncea week.The exact duration of bargaining sessions is not in evidence,but it wouldappear that they ordinarily lasted for some 4 hours.This is about as much definite-ness as evidence adduced by Respondent permits, but I have no doubt that theRespondent,as its witnesses testified,considered that the negotiations were undulyprolonged because of the Union's refusal to meet more often and for longer periodsof time.and other terms and conditions of employment, or the negotiation of an agreement, orany question arising thereunder,and the execution of a written contract incorporatingany agreement reached if requested by either party, but such obligation does not compeleither party to agree to a proposal or require the making of a concession. . .14 "Under unusual circumstances,a union niay,by contemporaneous action in connec-tion with bargaining,afford an employer grounds for refusing to bargain so long as thatconduct continues.This is so because it cannot be determined whether or not an em-ployer is wanting in good faith where measurement of this critical standard is precludedby an absence of fair dealing on the part of the employees'bargaining representative."Phelps Dodge Copper Products Corporation,101 NLRB 360, 368.344056-55-vol. 111-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhat the statute requires is that the parties shall meet "at reasonabletimes," andwhat constitutes "reasonabletimes"will necessarily depend on the circumstances ofeach case.Obviously, there canbe no rigidrule requiring parties to meet once aweek, or daily, or for 4 hours at a time or for 10, or any other number, since whatmay be reasonablein onesituationmay not be reasonable in another. InParteeFlooring Mill,107 NLRB 1177, the Board held an employer did not engage in dila-tory tactics amounting to a refusal to bargain although, as summarized by the dis-sentingMember, it delayed 5 or 6 bargainingmeetingsproposed by the union forperiodsrangingfrom 10 days to more than 3 weeks. In that case the Board foundjustification for the delays in the fact that the employer's negotiator was involved innumerous other negotiations and the union, itself, on some occasions, was unable tomeet on datesproposed by the employer.From this decisionit isassumed that indetermining what constitutes "reasonable times" we must take into consideration thescope and nature of the parties' other business commitments.Here, while the Unionrefused tomeetas often and forsessionsof the duration proposed and desired bythe Respondent, there were numerous meetings during the period in question, and itappears that a reason given by the Union for not meeting more frequently was thepressure of other business.Since the Union is in the business of representing em-ployees, it must be assumed that its commitments which prevented it from meetingmore often had to do with such matters. InWood Manufacturing Company, 95NLRB 633, at p. 644, the Board absolved an employer of charges of refusal to bar-gain,at least partially on the grounds of the union's "lack of diligence and failure toappear for meetings."There is, however, little parallel between that case and thisone, for in that case, although agreeing to do so, after a certain date the union failedto keep its bargaining commitments, presumably in the belief that further attemptsat bargaining were futile.I can only conclude from evidence before me that there is no basis for assumingthat the Union's refusal to meet more often was the result of dilatoriness or "stalling"or that it did not, under the circumstances of this case, meet at "reasonable times."In any event,it isno part of the case against Respondent that it failed to meet withthe Union at all "reasonable times" prior to the date on which it broke offnegotia-tions altogether, and the Union's alleged dilatoriness had nothing to do with thisfinal act.As to the duration of bargaining sessions, clearly this is a matter on which ex-perienced negotiators and other experts in the field of labor relations may reasonablydiffer.Progress or lack or it may call for long or short sessions, as the case may be,and such matters depend somewhat on the temperament of the parties.As in thematter of the frequency of bargaining conferences, the Respondent has afforded meno basis for assuming that its proposal for more extensivesessionswas any morefeasible than the Union's resistance to such proposals.There is no showing that thesessions were of such short duration as to raise an inference of stalling or lack ofgood faith, and further than that it would be fruitless to inquire.As to Respondent's further complaints that much time was wasted during nego-tiations in excursions by Bogardus into the realms of philosophy, economics, pastbargaining experiences, and current affairs, all generously interlarded with anecdotalmonologues (admittedly of high quality),it isnot difficult to understand the Re-spondent's impatience at the pace thus set by the Union's negotiator. So far as Iknow it may all have been a deliberate war of nerves designed by the Union's nego-tiator to wear down the Respondent's resistance to such contractual provisions astheUnion deemed of paramount importance, such as the union shop.Assumingsuch was the purpose, it has never, to my knowledge, been held that hard bargaining,even though it come disguised in the habiliments of anecdotal reminiscences, isantithetical to good-faith bargaining.Here, it is reasonable to assume that a con-tract cementing the bargaining relationship was an end desired by the Union quiteas much as by the Respondent, and while I might well regard the bargaining tech-niques of the Union's negotiator with disapproval and gigantic impatience were Iconfronted with such, I am unable to conclude on the basis of the evidence affordedme that those methods were antithetical to good-faith bargaining.The Board canhardly constitute itself an arbiter of bargaining techniques, setting up a code of eti-quette for bargainers as it were, further than to determine whether those techniquesare truly inconsistent with good-faith bargaining.Congress itself has guardedagainstan overreaching of bureaucratic authority by providing that the bargaining obligationdoes not "compel either party to agree to a proposal or require the making of a con-cession."As to the Union's techniques specifically objected to, such an accomplishedmonologist as the Union's negotiator might well think, and might well be mistakenin thinking it, that oral essays on the theory and practice of collective bargaining,including excursions into philosophical realms, provided an impressive and per-suasive background for presentation and elucidation of the Union's bargaining pro- PLASTIC AGE COMPANY133posals,and that anecdotalinterludeswere salutary forrelieving tensions and creatingrapport between the parties.And while Respondent's Kramer impressed me as aman of refinement and was a very persuasive witness, he also impressed me as aman of keenintelligence,and as such must have known that nothing discourages atedious monologist more than a disinterested listener ora nonlistener.As he him-self admitted, he was able, when he chose to do so, to turn discussion at the bargain-ing table into what he regardedas anappropriate groove.The tardiness of the Union's negotiators in attending bargaining conferences ifoccurring repeatedly-and the testimony is that it occurred repeatedly-is obviouslyno joking matter, but there may have been extenuating circumstances. It is reason-ably inferred from the testimony that all bargaining conferences were held at Re-spondent's plant in San Fernando, well outside the City of Los Angeles where theUnion has its offices. It is a matter of public knowledge that there are traffic prob-lems to be met in driving from Los Angeles to Respondent's plant which are con-siderable and vary from day to day. In view of these circumstances, it is not un-likely that it was to Respondent's advantage that negotiations be carried on at itsplant even though it was disadvantaged by the Union's tardiness in keeping itsappointments.These factors are mentioned not in extenuation of the Union'sconduct or to afford a justification which the Union did not itself offer for theconsideration of the Trial Examiner, but as affording the most probable explanationwhy the Respondent apparently never chose until now to make an issue rif theUnion's tardiness-and there is no evidence that it did.Certainly, the evidenceafforded me furnishes no basis for an assumption that the tardiness of the Union'snegotiators and what appears to have been an occasional failure to keep a bargainingappointment was deliberate or for the purpose of obstructing the bargaining proc-ess and, in any event, all that was required of the Respondent as to meetings wasthe mandate that it meet at "reasonable times." "Reasonable times" obviously maynot be construed as requiring toleration by one party of his opposite's chronic andunjustifiable tardiness in attending bargaining conferences.As to actual negotiations, proposals and counterproposals were duly made andsome issues, such as the union shop, appear to have been discussedin extenso.Itis impossible to say with exactitude what progress was made, or to whatextent, ifany, one party or the other receded from some positions initially taken. 'the Re-spondent, at least, believed that agreement had been reached on a number andvariety of issues and, as previously stated, submitted a document containing whatitregarded as settled issues, only to find that the Union's negotiator insisted onreopening each for further discussion.Tentative agreements disavowed at laterconferences, proposals made and later withdrawn, introduction of new and contro-versial issues after negotiations have already been protracted, these and like maneu-vers, viewed in context, have frequently been found material to the issue of good-faith bargaining, but there is no evidence here which convinces me that the Unionactually agreed on numerous issues only later to disavow agreement and insist onstarting negotiations all over, though apparently this was Respondent's view ofthe matter. It is well known that the drafting by one party of proposals that partyregards as agreed upon may, in the very process of being reduced to writing, dis-close a lack of complete agreement, thereby prompting further discussion.15 It shardly conceivable that the Union would deliberately seek to bog down bargainingconferences by an arbitrary change of position on items already accepted, with sucha vital issue as wages not yet adequately explored, and it is significant, in this con-nection, that in one of the last conferences held the Union proposed calling in aGovernment conciliator to assist the parties in composing their differences.This issignificant in appraising the Union's interestin gettinga contract, but on the otherhand I do not view the Respondent's refusal to meet with a conciliator as indicativeof lack of good faith.With the issue of wages, and perhaps others, not fully nego-tiated, the Respondent may well have thought such action was premature.With these observations and conclusions, attention thus far directed primarily tothe Union's conduct vis-a-vis the Respondent in bargaining negotiations is focused onRespondent's performance of its statutory obligations, for it is the Respondent andnot the Union that is charged here with a refusal to bargain, and the Union's conducthas been viewed for its uses in enabling us fairly and intelligently to evaluate actsand conduct of the Respondent complained of as unlawful.15 "Regardless of whether hasty or unreasonable withdrawals of specific concessionspainstakingly achieved indicate bad faith in bargaining in a particular context, it doesnot follow that a party to collective bargaining is, in all contexts, rigidly bound to eachand every tentative decision reached."R. J. Oil & Refining Co., Inc.,108 NLRB 641. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is noted at once that with reasonable promptitude after the submission of theUnion's contract proposal the Respondent submitted a counterproposal, and as hasalready been noted the Respondent was at all reasonable times ready to meet inbargaining conferences and in fact was insistent that the bargaining process bespeeded up.Without more, we could only surmise that the Respondent was eagerto get its bargaining relationship with the Union cemented with a contract which,itmight be hoped, would quiet the unrest among the employees about which theRespondent claims to have been much concerned.Coming to the specific allegations of the complaint, Kramer denied that he madea statement during negotiations to the effect that he did not see what the employeeswould get out of the negotiations because he would not give the Union anythingthat he would not have given the employees anyhow, but admitted that he "didmake the observation that the things they were asking for were things that thepeople already had or would get in due time."He testified that this statement wasnot made in the "context" of bargaining discussions but during one of the frequent"digressions" engagbd in by the Union's negotiator.There can be little question,however, that the statement, whatever its precise wording, was made in the presenceof the Union's negotiating committee composed of five employees.While bargain-ing sessionsattended by employees may not be made the forum for intimidatory orcoercive statements otherwise violative of the Act, some latitude must be grantedfor a free airing of opinions which may or may not be complimentary in tone, forit is in an atmosphere of free and vigorous discussion of issues that satisfactoryagreements are most often reached.As an isolated matter I would not attributemuch significance to Kramer's statement, but it is not properly ignored in an evalua-tion of a situation which involves,inter alia,the employees' own attitude towardtheir bargaining representative.As to the exact nature of the statement, I find that itconformed substantially to the wording in the complaint. If all the Union was ask-ing for "were things that the people already had or would get in due time" were thefact, the execution of a bargaining contract would appear to have been hardly morethan a formality, but after some months of bargaining the parties were unableto agree on a contract, and if Respondent's testimony is accepted, as of the last bar-gaining conference held the Union's wage proposal had not yet been explored.Under such circumstances Kramer's statement as alleged, and as testified to byBogardus, rings truer than his own recollection of what he said.The allegation of Respondent's insistence that any contract negotiated shouldterminate 1 year after the date of certification raises a more substantial issue. Itappears that the Union proposed a 2-year contract dating from its certification asbargaining representative.According to Bogardus, in this matter credited, Re-spondent's written counterproposal left the proposed term of the contract blankbut Respondent took the position that it should be of 1 year's duration.Also ac-cording to Bogardus, the Respondent at the next to the last meeting, on or aboutFebruary 25, through its attorney, Lane, changed its position on the duration of thecontract and proposed a termination date of the first week in October, approximately1year from the date of certification.According to Lane, his statement of Re-spondent's position on the termination date occurred at the final meeting of March 2,at which time he admittedly mentioned October 1 as the termination date.Furtheraccording to Lane, this proposal stemmed from Respondent's "disgust and frustra-tion" at what it regarded as the Union's "continual stalling and postponement andcancellation of meetings," and after a session of 4 hours in which Bogardus hadinsisted on an item-by-item discussion of Respondent's tentative draft incorporatingwhat Respondent believed to be agreed-upon issues. It was Lane's testimony that hepicked October 1 sort of "out of the air," whereas in prior discussions with KramerJanuary 1, 1955, had been consideredas anappropriate termination date.On a reading of the entire testimony I am convinced that there was little, if any,negotiation on the duration of the contract, extensive discussion on this no doubtbeing deferred until substantial agreement had been reached on the more substantiveprovisions.Lane's statement at the last bargaining conference did not, therefore,necessarily represent a fixed or arbitrary position.Clearly, we do not have here aninsistence on a specified termination date as a condition precedent to contract negotia-tions, such as was found inHenry Heide, Inc.,107 NLRB 1160.As to Respondent's insistence that it would not consent to a union shop there canbe no doubt.Union security is a bargainable issue and the requirement to bargainin good faith applies to it the same as to any other issue appropriate to collectivebargaining.National Licorice Co. v. N. L. R. B.,309 U. S. 350, 360;N. L. R. B.v.W. T. Grant Company,199 F. 2d 711 (C. A. 9), cert. denied 344 U. S. 928.TheAct specifically provides, however, that the bargaining obligation does not require aparty to agree to a proposal or to make a concession, and while the cases frequently PLASTIC AGE COMPANY135allude to a "closed mind"and an"adamant position"as indicia of lack of good faith,such conclusions,itwould seem,may not be bottomed solely on adherence to initialbargaining positions.It is doubtful that parties normally have a completely "openmind"on all topics which constitute the subject of collective bargaining at the timebargaining conferences are started,and this is particularly true of such an issue as theunion shop,about which each party may have very strong and reasoned convictions.Were we limited in our consideration of this issue to the actual bargaining conferences,Respondent's "persistent"or "adamant"position on union security might furnish littleground for a finding that it was not bargaining in good faith,but incidents occurringoutside the bargaining conferences add complexity to this issue as well as to allothers going to the Respondent'sgood-faith dealing with the Union.isI refer, ofcourse, to Respondent's conduct with respect to the Association.Itmay well be questioned whether it was possible for the Respondent to haveentered into negotiations with the Union with a bona fide desire to reach an agreementon bargainable issues, to the end that bargaining relationships with the Union wouldbe stabilized,when, within a week of the Union's certification,itextended the fa-cilities of its plant and the paid-for time of its employees,for the organization ofwhat was nothing more nor less than a rival labor organization espoused by dissidentemployees unwilling to accept the decision at the polls;and further,when, immediatelyfollowing the Union's submission of its contract proposal, it extended the facilities ofits plant for a second meeting of this same organization and with its highest-rankingmanagerial staff in attendance,at least acquiesced in the polling of employees onthe topic of union security.The fostering of one labor organization in the faceof a statutory obligation to bargain with another is,of all the objective tests bywhich we strive to evaluate a subjective state of mind,one of the most impressiveand one not easily met by even so persuasive a course of conduct in actual negotiationsas is found here. It is observed that in stating his position on union security in thecourse of bargaining negotiations,Kramer referred to the employees'opposition tosuch a measure and to very little else, and yet it does not appear that he personallypolled the employees in the matter or would have inasmuch as it would have beenunlawful for him to have done so, or that a sufficient number volunteered such infor-mation that he would have been informed in that manner.What he did know,and what Sebring certainly knew since he was present,was that at the second meet-ing of the Association in Respondent's plant and in the presence of Respondent'smanagerial staff, the employees were polled on the subject.As already stated in thepreceding section of this report dealing with the Association,the real bargainingon union security occurred at that time,only it happened not to have occurredbetween the Respondent and the employees'bargaining representative.I can onlyconclude that the Respondent did not bargain in good faith with the Union on thesubject of union security,thereby violating Section 8(a) (1) and(5) of the Act.17Coming finally to Respondent's act in breaking off negotiations with the Union,we find that this action was taken by the Respondent on presentation to it of a petitionsigned by some 80 employees,or approximately 70 percent of all employees in theappropriate unit, bearing the following text.WE, THE UNDERSIGNEDEMPLOYEES OF PLASTIC AGE COMPANY,AFTER MUCH THOUGHT AND DISCUSSION, HAVE FINALLY DE-CIDEDTHAT WE DO NOT WISH TO BE REPRESENTED ANY LONGERIN COLLECTIVE BARGAINING BY THE INTERNATIONAL ASSOCI-ATION OF MACHINISTS, LODGE 758, FOR THE PRIMARY REASONSTHAT WE FEEL THAT THE 1. A. M. DOES NOT REPRESENT A TRUEMAJORITY OF THE EMPLOYEES OF PLASTIC AGE COMPANY, ANDTHAT THE I. A. M. DOES NOT UNDERSTAND THE OPERATIONS,CONDITIONSOR PROBLEMSAT PLASTIC AGE. FOR THESE REA-SONS, AMONGOTHERS,WE HEREBY REQUEST THAT YOU DISCON-TINUE NEGOTIATING WITH THE I. A. M. LODGE 758, AS WE DO NOTWISH THEMTO REPRESENT US AS OUR BARGAINING AGENT.11 "An employei's intiansigence on a particular issue has been found to evidence badfaith in bargaining where the record as a whole has indicated that such intransigencereflected an intention to avoid coming toanyagreement."National Maritime Union ofAmerica, 78NLRB 971,981, enfd 175 F 2d 686(C A. 2), cert.denied 338 U. S 954.17 The polling of employees on a bargainable issue is normally construed as an unlawfulbypassing'of the bargaining authority,and this is true even where the motive for the pollis to avoid a strikeThe StanleyWorks,108 NLRB 734.I doubt that the situation ismaterially different where the employer, though not initiating nor directing the poll,acquiesces in such polling on company property and at a meeting attended by its highest-ranking managerial personnel. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis petition was presented to Kramer at his office in Respondent's plant on March:24, 1954, by Olive Donica, together with George Cushman, a prime mover in the or-ganization of the Association, and Josephine Youngblood, formerly a member ofthe Union's negotiating committee.Youngblood, while accompanying Donica, didnot herself sign the petition nor is it shown that she had any part in its preparationor circulation.Questioned why Youngblood accompanied her on this occasion,Donica testified, "I wanted a witness and I wanted a disinterested party which Ithought she was." 18Kramer on receiving the petition questioned Donica whether supervisors had par-ticipated in its preparation and circulation and whether it was circulated on companytime, and received answers in the negative.He was told by Donica that she initi-ated the circulation of the petition and obtained most of the signatures by going toemployees' homes outside of working hours.Donica testified that she together withCushman obtained some 50 percent of all signatures appearing on the petition.Kramer, though well aware that Donica and Cushman were instrumental in gettingthe Association organized, made no inquiries as to whether the Association was in-volved in its preparation and circulation because, as he testified, the petition itselfmade no mention of the Association.By letter dated April 2, Kramer addressed the Union as follows:Please be advised that on March 24, 1954 a Petition was presented to me,in my offices, by Mrs. Josephine Youngblood and Miss Olive Donica, both em-ployees of this Company.This Petition was signed by approximately 80 of the employees in the bar-gaining unit of this Company, which unit you represent for the purposes of col-lective bargaining.In essence, the Petition requested that this Company with-draw recognition of your organization, as the representative of the employees,for the purposes of collective bargaining.Our records indicate, as of that date, there were approximately 114 employeesin the bargaining unit. Inasmuch as the Petition was signed by approximatelyseventy percent of the employees in the bargaining unit, I feel, it is incumbentupon us to accede to the demands and wishes of the substantial majority of ouremployees.We are fully appreciative of the fact that your organization is a certified rep-resentative under the appropriate provisions of the existing law, however, wefeel that the interest and welfare of the employees are paramount under thesecircumstances and should be given the greatest considerationWe do not feelthat we can continue to negotiate with your organization when doing so wouldbe contrary to the express wishes of a substantial majority of the employees.Ifwe were to enter into a contract with your organization at some future date,our employees would be compelled to accept the terms of a contract executed intheir behalf by a representative whom they had expressly disavowed.On April 5, a date on which a regular monthly meeting with employees wouldnormally fall, Kramer addressed the employees and in the course of his remarksreferred to the petition, told them that after a "great deal of thought" he had decidedto accede to their wishes, and accordingly had terminated negotiations with the Union.He also, according to his credited testimony, "reviewed" the 6-month period subse-quent to the Union's certification; told of his desire to reach an early "solution"in negotiations with the Union, and how he had found it "difficult" to meet with theUnion's negotiator more than on an average of once a week, with bargaining sessionsaveraging 4 hours at each meeting; referred to charges filed against Respondent bythe Union "shortly after negotiations started" and amended several times since, thenature of those charges and their status in litigation; and, apparently in explainingwhy he was addressing them on these matters, told them that he had "been informedby many of the people in the plant on passing through that they had been unable toget any information as to what was happening during the negotiations or what washappening in general to them and to the plant."Upon completion of his remarks Kramer asked if there were questions, and dur-ing the discussion which ensued Bruno Costa expressed the opinion that employeeshad been coerced into signing the petition, whereupon Kramer asked that everyonewho felt they had been coerced in the matter raise their hands, or if they did notwant to do that in front of the employees, to see him in his office.According to him,18 Youngblood did testify, however, that she was dissatisfied with the Union's represen-tation and explained that she did not sign the petition because she thought it would be"twofaced" to do so when she had served on the Union's negotiating committee. She leftthe committee because of familyillness. PLASTIC AGE COMPANY137the fourth time he made this statement employee Alex Hollander raised his handand said he had been forced to sign the petition by Donica, whereupon there waslaughter.19Kramer repeated his statement several times thereafter.He testified thathe "was pretty satisfied nobody was going to get up and say anything," and he wasright; nobody did.Following this meeting, still according to Kramer, he spoke tosome dozen employees who signed the petition with respect to whether they hadsigned under pressure and all told him that they had signed voluntarily.There is little evidence that those instrumental in circulating the petition em-ployed threats or other coercive means in obtaining signatures to it.Aside fromHollander's declaration at the meeting of April 5, there is Donica's admission thatin "quite a number" of discussions she had with prospective signatories to the peti-tion the matter of layoffs was mentioned as "they" thought there would not have been"that layoff" if it had not been for "this" Union; 20 and notes taken by Kramer'ssecretary at the April 5 meeting which indicate that employee Jessie King said "someof the women were just talking among themselves and wondering if they may get firedif they didn't sign it [the petition]."On the other hand, in the context of Kramer'sstatements which showed clearly his own disapproval of the Union's discharge ofits bargaining obligations and after Hollander's declaration had been ridiculed withlaughter, it can hardly be supposed that employees generally would feel free to ex-press any concern they might have felt over the manner in which their signaturesto the petition were obtained.Be this as it may, did the issue turn on whether in-timidatorymethods were contemporaneously used in obtaining signatures to thepetition, I should think there would be insufficient probative evidence to establishsuch fact, and while, contrary to Donica's testimony, the petition was circulated atleast partially on company time and premises, it is not inferred that this was donewith company knowledge and assent.Kramer's efforts to ascertain the bona fidesof the petition for the most part appear to have come after he had already brokenoff negotiations with the Union, but this, too, is regarded as having significancechiefly, if at all, in a general appraisal of his good faith or lack of it in dealing withthe Union.The basic issue is whether we have here a situation which qualifies theBoard's long-established 1-year rule, i. e., whether there are present such "unusualcircumstances" as to justify the Respondent's act on April 2, lust 6 months from thedate of the Union's certification in breaking off negotiations.If the tests defining "unusual circumstances" inHenry Heide, Inc.,107 NLRB1160, the most recent decision in the matter to reach my notice, solely were con-trolling, obviously no "unusual circumstances" exist in this case, those tests being:(1)Where the union representing the employees was dissolved; (2) where thebargaining representative switched its affiliation from an international union toanother so that the identity of the bargaining agent was doubtful; and (3) wherethe number of employees in the bargaining unit doubled or quadrupled in the spaceof a year.However, in theHeidecase there was an express reservation of decision(none was required) on whether a loss of majority within the certification year mayalso constitute "unusual circumstances." In any event, I think the discussion whichfollowsmay be predicated upon the proposition that loss of majority within thecertification year does notper sevitiate the bargaining status of the certified agentnor abrogate the employer's duty to bargain at least to the end of the certificationyear, but must itself be attended by "unusual circumstances" in order to constitute"unusual circumstances "The so-called 1-year rule has by this time a history with which students andpractitioners in the labor relations field are quite familiar and therefore it is need-less to burden this report with an extensive citation of cases, with accompanyingrationale, upon which it is grounded, and which demonstrate that it has as firm agrounding in law interpretative of the Act as any decisional rule or policy issuingfrom this Board. In a comparatively early case (1944) the Supreme Court enun-ciated the principle that "a bargaining relationship once rightfully established mustbe permitted to exist and function for a reasonable period in which it can be givena fair chance to succeed"(Franks Bros. Co. v. N. L. R. B.,321 U. S. 702). Con-gress itself gave indirect support to the 1-year rule when it provided in Section 9(c) (3) of the amended Act that no more than one election should be held in thesame bargaining unit within a 12-month period; and only recently the CircuitCourt of Appeals for the Ninth Circuit, in which this case arises, after a detailedreview of authorities-to which interested parties are referred-reaffirmed this19Hollander quit his employment the next dayObviously, the ridicule he had sufferedwas a motivating factor in his quitting° Respondent's brief states that by layoffs the bargaining unit was reduced from ap-proximately 148 to approximately 115 employees in the spring of 1954. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinciple.N. L. R. B.v.RayBrooks,204 F. 2d 899. Respondent argues, however,that what is assured the bargaining representative by the decisions is a "reasonableperiod" in which to function in its representational capacity, and that it may byitsown dilatory actions and bargaining techniques demonstrate in less time than ayear its inutility as bargaining agent to the end that an employer, upon proper show-ing of revocation by the employees of the bargaining authority, may justifiably(lawfully) break off negotiations within the certification year. , In short, Respondentcontends that here a 6-month period, rather than the customary 1-year period, con-stituted, under the circumstances of this case, all the Union was entitled to in theface of having its representative status repudiated by a majority of employees.Upon the assumption that the petition upon which Respondent acted was bonafide in every respect and represented the uncoerced desires of the employees, Iwould, nevertheless, on the basis of decisions which I regard as controlling, dis-agree with the Respondent in this position and find that the petition did not relieveit of its statutory duty to continue to bargain with the Union and within the certificationyear.It is established to my satisfaction that some and perhaps many employeeswere dissatisfied with the course of negotiations between the Respondent and theUnion, and some of them, at least, believed that the Union was not as diligent asit should have been in presenting and pressing its bargaining demands, nor as wellinformed as it might have been on the particular problems existing in a compara-tively new industry, but this is a situation which might arise in any case where em-ployees without prior experience in collective bargaining are disappointed when acontract advantageous to them does not eventuate after a few bargaining confer-ences.Nor is it surprising, in a plant where the employees had no prior experiencein bargaining, that they, or some of them, should want and expect a more detailedreport on bargaining conferences than was afforded them, particularly when nego-tiations did not quickly result in a contract, but are we to say that the Union haslost its representative status because it imposed on its employee negotiating com-mittee a rule of silence during the crucial period of negotiations?Obviously, thisisno more our proper concern than the actual bargaining techniques, wise or un-wise, employed by the parties.I have reviewed at some length alleged sources of dissatisfaction experienced bythe Respondent and shared to some degree, certainly, by employees, over what wasregarded as unduly prolonged negotiations, but aside from the frequency and dura-tion of bargaining conferences which I have found to afford insufficient grounds fora conclusion that the Union was deliberately stalling the bargaining process, thetime lapse between the submission of the Respondent's complete counterproposalsin late November or early December to the final conference on March 2, a periodof some 3 months, is neither surprising nor unusual when it is considered thatnegotiations were on a contract covering the employees of a comparatively newindustry where such a contractual relationship had never existed before.The so-called "reasonable period," customarily 1 year, relates primarily not to a judiciousor nonjudicious exercise of the bargaining authority, nor to such a matter asdiligence or lack of it in pursuing bargaining objectives, but to the securing of ameasure of stability in bargaining relationships. "..freedom to choose a repre-sentative does not imply freedom to turn him out of office with the next breath.As in the case of choosing a political representative, the justification for the franchiseissome degree of sobriety and responsibility in its exercise."N. L. R. B. v.Century Oxford Mfg. Corp.,140 F. 2d 541 (C. A. 2), cert. denied 323 U. S. 714.Assuming, then, that the petition of revocation was solely attributable to the em-ployees' dissatisfaction with their bargaining representative's discharge of bargain-ing obligations, I conclude that this does not constitute "unusual circumstances"terminating the representative status of the Union within the certification year, ormake lawful Respondent's act in breaking off negotiations. It should be borne inmind that we have here not a temporary cessation of meetings or countermovesto require a greater amount of promptitude and diligence on the part of the Union'snegotiators in making and keeping bargaining commitments, but a complete with-drawal of recognition and severing of the bargaining relationship, based solely onthe Union's alleged loss of majority.The assumptions of a petition uninfluenced by employer acts and conduct uponwhich I have based the foregoing conclusions in order to reach the issue in its mostbasic aspect are not, however, borne out by the facts.This petition issued fromthe very people who immediately after the certification of the Union set afoot, withsubstantial employer assistance, the organization of a rival union with the avowedpurpose of unseating the Union at the end of its certification year, and while thereis little showing that the Association, as such, sponsored the petition, its founders PLASTIC AGE COMPANY139and present president did.Under such circumstances,the employees generallywould reasonably identify its sponsorship with the Association.When it is borneinmind that the Association was formed primarily for the purpose of unseating theUnion as bargaining representative,and that it was attempting to influence and,I think, did influence,the course of bargaining between the Respondent and theUnion by virtuallyvetoing the union shop at a time when negotiations on a contracthad not actually started, it is obvious that this dissident group was doing its utmostto "unstabilize"bargaining relationships between the Respondent and the Unionbefore the latter had been afforded any opportunity whatever to discharge its obli-gations as a bargaining representative.Neither lack of diligence nor failure of the Union's negotiators to grasp imme-diately the organizational structure and requirements of this new industry,if thesebe facts, nor any of the alleged failures of the Union in its representational capacity,could account for the origin of this organizational movement,and while a majorityof employees were induced to sign the petition of March 24,less than 6 months afterthe Union's certification,itwould be quite impossible to say how many of them didso out of genuine disapproval of the Union as bargaining representative based onactions taken or not taken in the course of collective bargaining;or for causes overwhich the Union had no control,such as layoffs; or how many were influenced bysuch statements as Kramer'sbefore the negotiating committee that the employeeswould get nothing through the Union they would not have had otherwise;and howmany belonged to that dissident group which was ready to repudiate the Unionbefore bargaining started.And while much has been made here of the tensions exist-ing among employees from the advent of the Union and continuing until the Re-spondent broke off negotiations,and losses incurredby theRespondent due to thesetensions,ithas never been supposed that the initial unionization of employees culmi-nating in the certification of a bargaining representative would necessarily resultimmediately in conditions of harmony and industrial peace, though it is thought thatthrough a reasonablestabilizationof bargaining relationships such results mayeventually be obtained and secured.In the situation at hand,as previously noted,increased and prolonged conflict and tension among employees was insured by theAssociation's organizational movement set in motion immediately after the Union'scertification,on company time and property,by employees unwilling to accept thedecision at the polls and determined to upset it at the first available opportunity.Under such circumstances it would hardly serve the principle of industrial peacethrough stabilized bargaining relationships to treat the petition of March 24 as abona fide repudiation of the Union or as having any effect whatever in shorteningwhat would otherwise be considered a "reasonable period" in which the Union wouldbe given a "fair chance to succeed."Franks Bros. Co. v. N. L. R. B., supra.It is found that by breaking off negotiations with the Union on April 2, 1954, andrefusing thereafter to recognize and bargain with the Union as the duly constitutedrepresentative of a majority of its employees in an appropriate unit,the Respondenthas engaged in and is engaging in unfair labor practices violative of Section 8 (a) (1)and (5)of the Act.C. Alleged 8 (a) (1) and(3) violations1.Chronology;issuesOn or about September 1, 1953, a first organizational meeting of the Union washeld at the home of employee Walter D. Schmitz, and following this meeting Schmitzand other employees who had attended the meeting openly distributed union authori-zation cards among Respondent's employees outside and, to some extent,inside theplant.On September 9 Sebring received the Union'swritten notice of majorityrepresentation and request for recognition and bargaining rights.On September 10Sebring called several employees to his office,among them Schmitz and LeroyBarker, alleged to have been discriminatorily discharged on that date,and JennessMcDaniel, who was on that date notified that she would be transferred to anotherdepartment,the said transfer resulting eventually in her resignation. It is allegedthat the transfer,effectuated on September 24, the date the Union won a bargainingelection, was discriminatorily motivated and that her resignation,under the circum-stances,was a constructive discharge.Respondent admits Barker's discharge butasserts that it was for cause; claims that Schmitz was not discharged but quit; andadmits McDaniel's transfer but denies that it was discriminatory.21zi A furtherallegationthat fournamed employeeswere demotedbecause of union activ-itieswas dismissedat thehearing because not supported by substantial evidence. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. InterrogationsThere can be no doubt that Sebring was aware of union activities among employeesat the time he interviewed several of them in his office on September 10 and that hewas disturbed by the information which had reached him.Of the questions put toemployees he interviewed on this date, some involved whether they were"dissatis-fied" with their work and the causes of unrest in the plant,and while Sebring deniedbroaching the subject of the Union in these conversations,I am unable to credit hisdenial.It is the credited testimony of employee Barrie Edwin Sandy that Sebringasked him what he thought of the Union,and when Sandy replied that whicheverway the matter went he would be with the majority, Sebring said in effect that whilehe had no objection if the employees wanted the Union,Kramer would fight it. ItisMcDaniel'scredited testimony that after broaching the subject of the Union,Sebring said that he did not feel the Company needed the Union and it was a badtime to have something like that going into effect with Kramer away from the plant.Sebring also mentioned the matter of the Union to Barker,but the latter was unableto recall what was said on the topic.I have no doubt that one of Sebring's purposes in the several interviews with em-ployees on September 10 was to ascertain their attitude toward the Union,and in thecontext of other unfair labor practices found herein and in consideration of his statusas an officer of the Respondent and plant manager,I find that his interrogation ofSandy, accompanied as it was by the statement that Kramer would fight the Union,was violative of Section 8 (a) (1) of the Act.While he broached the topic of theUnion in conversations with Barker and McDaniel,and it is a reasonable inferencethat in doing so he was attempting to ascertain their attitudes toward the organiza-tional movement,the evidence falls short of establishing that he engaged in the sortof outright interrogation that constitutes a violation of the Act.Afterattending a union meeting on the evening of September 10, employee Dentonreturned to Respondent's plant and volunteered to Sebring the names of some 30 or40 employees who had attended the meeting. There is no evidence that Denton at-tended this meeting and reported back at the request of management,or was interro-gated by management.Since his action in attending the meeting and giving thenames of employees who attended was, as far as established in the evidence,volun-tary, I cannot see where violation of the Act by Respondent lies.Obviously, how-ever,Sebring was not "disinterested"in the sense that his version of conversationswith employees on September 10 would,if credited,lead us to believe,for had hebeen so he would not have permitted Denton to volunteer the names of employeesattending the union meeting.3.Leroy BarkerThe discussion with respect to the alleged discriminatory discharge of Leroy Barkerwill be brief because I am not persuaded that the General Counsel has establishedby a predominance of evidence that Respondent had knowledge of his union activi-ties.Respondent denies knowledge and Sebring, while admitting that he was awareof union activity"all over the shop," denied,as did Barker's immediate supervisors,knowledge of union activity in the department in which Barker was employed atthe time of his discharge.Barker attended the meeting at Schmitz'house, andthereafter distributed union cards among employees both inside and outside theplant,with no effort at concealment,and personally solicited a few employees tojoin and to attend the September 10 meeting.An inference of company knowledgemight be drawn from these facts alone, but I am not convinced that I shoulddraw it.Nosupervisor attended the meeting at Schmitz'house and there is noother evidence from which it might reasonably be inferred that the Respondenthad knowledge of the identity of those attending it, and while the distribution ofcards was open there is no showing that managerial personnel observed Barkerengaging in any of this activity.That may well have been the fact,for Respond-ent's plant is not a large one, but I do not think the size of the plant and the opennessof the activity,withoutmore,constitute sufficient grounds for the inference ofknowledge.And while the reasons given for this discharge are subject to morethan one interpretation,they are not so flimsy or unbelievable as to raise an in-ference of discriminatory motive.True, such circumstances as the timing of thedischarge,in connection with other matters occurring on September 10 togetherwith Sebring's questioning Barker if he was "dissatisfied"with his work,in con-junction with his union activity,cloud the situation and arouse suspicions,but areinsufficient,inmy opinion,to supply the missing element in the General Counsel'scase, and one essential to a finding of a discriminatory discharge-company knowl- PLASTIC AGE COMPANY141edge of his union activity. I must recommend dismissal of the complaint withrespect to him.4. Jenness McDanielThe case with respect to Jenness McDaniel is more impressive because, amongother things, there is testimony which, if credited, would form the basis for aninference that the Respondent had knowledge that she was active on behalf ofthe Union as of September 10 and thereafter.A somewhat more detailed examina-tion of the circumstances of her transfer is therefore required.McDaniel when first employed by Respondent in October 1951 worked forapproximately 1 month in the cementing department where she developed an allergywhich caused a skin irritation or rash.At her request, she was transferred by hersupervisor,Helm Dorflinger, to the forming department where her work did notbring her in contact with materials giving rise to the allergy. She remained em-ployed in that department until her transfer on September 24, 1953.As of September 1953, there were approximately 8 or 9 employees in the formingdepartment. It was under the immediate supervision of Foreman Jack T. Robsonand the general supervision of Dorflinger.A good deal of the defense testimonywith respect to the alleged discharge of Schmitz and McDaniel's transfer had todo with what Respondent's witnesses described as unrest and disorder in this smalldepartment. It appears that the initial state of fabrication of Respondent's productsoccurs in the forming department and therefore the operation of other departmentsis, to a considerable degree, dependent on its production.Sebring, who orderedMcDaniel's transfer, testified that prior to September 10 he had received reportsfrom Dorflinger of "misconduct" engaged in by McDaniel and Edna May, anotheremployee of the forming department, and had received a complaint from Framerthat the latter had observed McDaniel dancing in the department during workinghours.This testimony was corroborated by Kramer and Dorflinger, respectively.On the morning of September 10, Sebring had a conversation with Foreman Robsonduring which they discussed the "problem" of McDaniel and May and what stepsto take to correct the "condition" existing in the forming department.In the afternoon of September 10, Sebring called McDaniel to his office and,according to her credited testimony, told her that he was transferring her to eithercementing or the cleanup department where she had worked for brief periods ontemporary transfer from her regular work.McDaniel objected to the transfer andreferred to the allergy from which she had suffered while working in cementing.She was not given definite notice of the transfer until September 23 and the transferwas effectuated on September 24.The transfer involved no reduction in pay.Shortly after the transfer, according to McDaniel, she was again afflicted with arash attributable to an allergy; she complained to Dorflinger and asked to go backto forming but he replied that there was nothing he could do about it.McDanieltestified that she was "upset" by not being returned to her "own" department andthought it better to quit than to continue with an allergic condition. "There wasso much ill feeling," she testified, "so I just told Mr. Dorflinger I was quitting atThe end of the day." At Dorflinger's suggestion she saw Kramer in the latter's office.Concerning her conversation with Kramer, she testified:I told Mr. Kramer that I was quitting that night and he asked me why.I told him for one thing I didn't like the attitude of the people that they hadtaken since the union had gone in there.They all became bitter.For another thing, I didn't like cleanup department. I wanted to go back toforming.I asked why they kept two new girls in forming and kept me out.Questioned on cross-examination, "Isn't it true you did not mention your healthtoMr. Kramer at the time you quit?" she testified:I did tell Mr. Kramer at the time that I had the rash, that I had broken outfrom working in cleanup again and he said, Jenness, there isn't anything I cando for you or anybody else in the plant any more.Whatever happens to youin the plant from here on the union has to take care of it.McDaniel's resignation occurred on October 2, about a week following hertransfer.The first union activity engaged in by McDaniel was in the forenoon of September10 when, according to her credited testimony, she received some 12 union cards fromother employees and, in the absence of Schmitz, for whom the cards were intended,placed them in his lunch pail.These cards were brought to her in the departmentwhere she worked, during working hours, and McDaniel testified that Foreman Rob-son, on observing her handling the cards, said, "I don't mind your doing it as long 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDas you don'tget caught."Robson testified that he did not recall such an incidentand denied knowledge that McDaniel was engaged in union activity.Admittedly, hediscussedMcDaniel's case with Sebring in the forenoon of September 10, and ifMcDaniel's testimony is credited it may be inferred,despite his denials, that hereported the incident of the union cards to Sebring.Respondent contends,however,that the decision to transfer McDaniel was made prior to September and Dorflingertestified to that effect.I do not credit this testimony.Dorflinger testified that thedecision was based on the unsatisfactory condition of the forming department, the"clique" that had been formed by McDaniel and Edna May, and the need for anadditional employee in cleanup.Obviously,if there had been a pressing need forher services in cleanup,and the decision to make the transfer had been determinedprior to September 10, the actual transfer would not have been delayed until Septem-ber 24.Furthermore,it is clear from Sebring's testimony that no definite decisionhad been made prior to his conversation with Foreman Robson in the forenoon ofSeptember 10.Concerning this conversation,Robson testified that Sebring suggestedthat both McDaniel and Edna May be transferred in order "to end the turmoil" in thedepartment,and that he,Robson,disapproved,but finally agreed to McDaniel'stransfer because he considered Edna May the more experienced employee. Finally,McDaniel's credited testimony establishes that as of September 10 Sebring had notdecided whether to transfer her to cleanup or to cementing.Further doubt as to Respondent's actual motivation in the transfer is raised bythe fact that at least 2 of the 4 or 5 female employees in the department had workedthere less than 6 months whereas McDaniel had been employed there, except forbrief periods of temporary work in cleanup,since November 1951.However, oneof the leading reasons for the transfer was that McDaniel and Edna May, the 2 oldestemployees in the department,formed a "clique"and Robson testified that he hadsome difficulty getting these 2 to work on "menial tasks."The precise meaning to beattached to the use of the word "clique"by Respondent'switnesses is uncertain.Thework of the 2 employees in question appears to have separated them physically fromother female employees in the department,and they doubtless were close friends,but how this affected or could affect their efficiency is not clear.Despite Robson'sdifficulty in getting them to work on "menial tasks"-a difficulty not satisfactorilyamplified in his testimony-he obviously regarded them as among his most efficientemployees and opposed the transfer of either.When it is borne is mind that he wasthe one directly responsible for operations in the forming department,and anychanges made presumably would be to enable him to make his supervision of thatdepartment more effective,Sebring's action in overruling him, though normally theforeman is vested with authority effectively to make recommendations in such mat-ters, is not satisfactorily explained by Respondent'switnesses.There can be noquestion thatMcDaniel participated in the lax deportment that characterized thisdepartment,and on one occasion was observed by Kramer dancing during workinghours.Her explanation of this incident was ingenious but not wholly convincing.Dorflinger's testimony that he had frequently observed her engaging in such conductis,however,not credited, and it may be questioned how serious an offense this wasconsidered by management when it is observed that with the knowledge and permis-sion of management a radio was kept on in the department during working hours,and that although the incident witnessed by Kramer was reported to Sebring some10 days prior to September 10, neither he nor Kramer nor anybody else in manage-ment spoke to McDaniel about it or took any action with respect to it.It may also bequestioned why, if her deportment was such as to necessitate her transfer,Robson,her immediate supervisor,opposed it.As to Respondent'sknowledge of McDaniel'sunion activity,there can be nodoubt that it had such knowledgeafterSeptember 10, for she attended the unionmeeting on the evening of September 10.Employee Denton rendered an accountto Sebring of those attending that meeting, and following the meeting she wore aunion button.In a department as small as forming and with the Union obviouslyoccupying the attention and concern of supervision as well as rank-and-file employ-ees, such a display of partisanship could hardly have passed unnoticed.Also, it isborne in mind that the transfer was not actually directed until the day the Unionwon its victory at the polls and effectuated on the following day, and,admittedly,between September 10 and the date of the transfer,McDaniel engaged in none ofthe "misconduct"now relied on to justify her transfer.In any event,whether or notitbe found that Robson reported to Sebring his observation of McDaniel's handlingof union cards in the forenoon of September 10, there is reason to believe thatSebring on that date at least suspected that she was a participant in such activity. Inthe conversation he had with Robson the latter specifically named McDaniel, alongwith employee Schmitz, as being dissatisfied with wages,and as will be seen in more PLASTIC AGE COMPANY143detail in the following section of this report dealing with the alleged discharge ofSchmitz, it was the kind of unrest that had to do with dissatisfaction with wages andworking conditions that Sebring dealt with in his conversations with the employeesof the forming department interviewed by him on September 10, and not their laxdeportment.In the light of all the testimony, it cannot be doubted that Sebringequated "dissatisfaction" in the matter of wages and working conditions with unionactivities, and this is borne out with respect to McDaniel specifically by Sebring'sreference to the Union in his conversation with her wherein he expressed his opinionthat it was a bad time to have a thing like that going into effect with Kramer awayfrom the plant.Upon consideration of all factors, I am convinced that except for her union activi-ties,or what Sebring believed to be her implication in union activities, she wouldnot have been transferred, and that in transferring her Respondent violated Section 8(a) (1) and (3) of the Act. I am not convinced, however, that the said transferconstituted a constructive discharge. I am unable to find that it imposed on herworking conditions so much more arduous or so much lower in the scale of skillsemployed as to convert it into a constructive discharge, and her salary remainedthe same. Since the brief periods in which she had formerly worked in cleanup hadnot given rise to an allergy affecting her health, there is no compelling reason tobelieve that in effectuating her transfer Respondent was deliberately subjecting herto conditions which it knew would prove intolerable.Had that been its intent itmight well have transferred her to cementing where she had previously been afflictedwith the rash, and according to her testimony it was Sebring's suggestion on Septem-ber 10 that she be transferred either to cementing or to cleanup. I am convincedthat in separating her from the group in the forming department which the Respond-ent believed to be a core of organizational activity, the Respondent had accom-plished its ends with respect to her.Coming to the week following the transfer when, according to McDaniel, shewas again afflicted with a rash, we are met with something of a quandary, for it isby no means clear whether such a rash was traceable to an allergy or to the factthat she was upset because of factional hostility among employees over the Union,and since she did not seek the advice of a physician we have no expert opinion onwhich to rely.Too, it is by no means clear that her decision to quit rested on herphysical affliction.As she told Kramer on the occasion of her quitting, she "didn'tlike the attitude of the people that they had taken since the union had gone in there.They all became bitter." I credit Kramer's testimony that she made no mentionof suffering from an allergy or rash during this conversation in which she advisedhim that she was quitting, and his further testimony that he was not personallyinvolved in the matter of her transfer and had no prior conversation with herconcerning it. In all, I feel that there is no predominance of evidence that she quitbecause of conditions arising from her transfer, or that the change in her status fromforming to cleanup necessitated her quitting.225.Walter D. SchmitzSchmitz was employed by the Respondent in February 1952, and continuouslyfrom that date to on or about June 5, 1953, when he quit to accept other employ-ment.During this period of his employment with the Respondent he worked inRespondent's machining department under the general supervision of Helm Dor-flinger, and the immediate though limited supervision of his group leader, LeRoyBarker.When Plant Manager Sebring was informed that Schmitz was quitting, heinquired of employees of the machining department whether they had complaints,and specifically wanted to know of Schmitz why he was leaving. Schmitz replied-that he had been offered a better paying job and that Dorflinger (to whom he re-ferred as a son-of-a-bitch) was "riding him too much."Later that same daySchmitz went to Sebring's office at the latter's request and at that time Sebring com-plimented him on his work, inquired how much money it would require to keephim in Respondent's employ, and suggested that Schmitz take a leave of absence21While I have credited Kramer in such respects as his testimony conflicts with Mc-Daniel's, I have no such reservations concerning her insofar as her testimony conflictswith Dorflinger's.McDaniel did not impress me as one deliberately fabricating her testi-mony whereas Dorflinger did, and while I have not credited herin totoI have found majorportions of her testimony credible. "It is no reason for refusing to accept everything thata witness says, because you do not believe all of it ; nothing is more common in all kindsof judicial decisions than to believe some and not all."N. L, R. B. v. Universal CameraCorp.,179 F. 2d 749, 754 (C. A. 2). 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstead of quitting outright."Try the other job and if you don't like it," Sebringtold Schmitz, "come back and we'd be glad to have you back." 23Shortly prior to August 10, Schmitz informed Dorflinger that he would like tohave his old job back.He had been laid off at his most recent place of employmentbecause of a curtailment or cessation of operations.Dorflinger replied that therewas no opening in machining, but when Schmitz suggested there might be an openingin the forming department, Dorflinger said he would check into the matter withSebring.Dorflinger testified that because of past difficulties with Schmitz he him-self had reservations about rehiring Schmitz, but that he "went along with Mr.Sebring" and "made room" for Schmitz in the forming department. Schmitz was.rehired on August 10 and, according to his credited testimony, on the occasion ofhis rehiring Dorflinger said, "Let's shake hands and be friends."From the date of his rehiring on August 10 to the date of the final terminationof his employment on September 10, Schmitz was employed in the forming depart-ment where he was under the general supervision of Dorflinger, then departmentalsupervisor, and the immediate supervision of Jack T. Robson, foreman.As pre-viously stated, the total personnel of this department numbered some eight employees.About September 1, after talking to some of his fellow employes about forminga union, Schmitz arranged with a representative of the Union to hold a meeting athis, Schmitz', house for organizational purposes.This meeting was held on Septem-ber 3 and was attended by some 8 or 10 employees. These employees received au-thorization cards from the Union's representative and on the following day distrib-uted them at Respondent's plant.The distribution occurred mainly before workinghours in the vicinity of a lunch wagon which was parked in front of Respondent'splant, and the distribution was made openly.Cards bearing signatures were returnedto Schmitz for transferral to the Union.A second meeting for organizational pur-poses was scheduled for September 10 and employees were notified of this meetingat the time the authorization cards were distributed outside the plant. Schmitz re-ceived such authorization cards as were signed by employees up to the time his em-ployment was terminated, and some of these cards were handed to him in the form-ing department. It is his credited testimony that he gave one of the authorizationcards to his foreman, Robson, who responded by saying that being a supervisor theUnion could not help him, but "it was all right to go ahead." 24On the morning of September 10 Sebring called Schmitz to Kramer's office (Kramerwas then away from the plant), asked if he was satisfied with his job, and said hehad heard rumors that Schmitz was starting trouble.According to Schmitz, Sebringthen said that there was no room for people like that in Respondent's plant andsuggested that Schmitz "leave immediately." Schmitz inquired of Sebring if this wason account of the Union and Sebring replied, no, that if the employees wanted aUnion that was what he wanted. Sebring then accompanied Schmitz to the officeof Gordon Grohman, Respondent's accountant, where Schmitz received his final paycheck.Sebring's version of the termination of Schmitz' employment was in substantialvariance with that given by Schmitz.According to Sebring, Schmitz was not dis-charged but quit.He testified that he had received reports which definitely showedthat Schmitz' attitude was "one of dissatisfaction and was causing a condition inthe Forming Department." "I told him," Sebring testified, "of the reports that Ihad received of his particular dissatisfaction. his apparent lack of interest or atti-tude or what you might, well, it would be attitude. I told him, I believe, of the gen-erally, the unrest condition of the department that Mr. Dorflinger felt that Walt[Schmitz] was the decided contributing factor, the feeling of dissatisfaction through-out the whole department."According to Sebring, for the prior several weeks hehad been receiving unsatisfactory reports from Dorflinger on the forming department"as a whole"; Dorflinger had reported "unrest, low production, and a noncooperativeattitude."On September 10 he had a discussion with Robson for the purpose of"getting to the basis of his problems."Among other things, Robson said that therewas dissatisfaction with wages in the department and specifically mentioned Schmitz21These findings are based on Schmitz' credited testimony. Sebring did not recall theinquiry whether Schmitz would remain if his salary was increased. Concerning the leaveof absence, he testified that Schmitz asked to take a leave of absence and that he, Sebring,replied that if Schmitz wanted to come back at a later date he could apply and "we woulddefinitely consider rehiring him."-24 This finding is based on Schmltz' credited testimony.Robson did not recall Schmitzhanding him a union card or making the statement attributed to him by Schmitz.Headmitted,however, that he was aware of Schmitz'union activity and knew that he passedout union cards on more than one occasion. PLASTIC AGE COMPANY145and McDaniel as employees dissatisfied with their wages. Sebring asked Robson ifhe felt the Union coming into the shop had given the "people any problems,"or "ifthat was one of his problems of trying to manage his department,"and Robsonreplied that possibly that had something to do with it.Returning to his conversa-tion with Schmitz on September 10, Sebring further testified that he told Schmitz thatfiom reports he had received it was evident that Schmitz was dissatisfied with wagesand conditions,and if it were he and he was that dissatisfied with wages and condi-tions at a place where he was working he would quit,whereupon Schmitz said, "0. k.,I quit."According to Sebring,the only mention of the Union during this conversa-tion was when Schmitz, following his declaration that he was quitting,added that ifSebring thought he had anything to do with the Union Sebring was crazy.Before turning to a more detailed recital of testimony adduced by Respondent forthe purpose of showing that Schmitz was an unsatisfactory employee, it is appro-priate to reach a conclusion on the issue of whether Schmitz quit or was discharged,for if he quit there are not,inmy opinion,factors present which would reasonablyconvert such a quitting into a constructive discharge.Accepting Schmitz'testimonythat Sebring told him that there was no room for people like him in Respondent'splant and suggested that he"leave immediately,"itmight be argued that such a"suggestion"falls short of an outright discharge.Iwould be unable to agree. Ithink such a "suggestion"from an officer of the Respondent and plant manager,following on the heels of a statement that there was no room for people like Schmitzin Respondent's plant,was more than a mere suggestion. I think it was a dischargeand would reasonably be construed as a discharge by the employee so addressed.Had not Sebring intended by these words to effectuate a discharge,he would haveamplified his statement upon finding that Schmitz so construed it.ThatSchmitz had on a prior occasion voluntarily severed his employment withRespondent adds nothing to our enlightenment in this matter.On that prior oc-casion he already had an offer of other employment and he quit Respondent'semploy to accept an offer which involved a higher wage. There is no showing thaton September 10 Schmitz had an offer of other employment or was contemplatingsevering his employment with Respondent.The showing is to the contrary.Subse-quent to September 10 Schmitz filed various applications for employment elsewhere,and the application which led to his subsequent employment was dated October 21.Schmitz testified that on this application he stated as the reason for the termina-tion of his employment that he had been discharged, but the application,later in-troduced into evidence,actually states that his employment was terminated becauseof "undesirable working conditions."Such wording, obviously,ismore consistentwith a voluntary than an involuntary termination of employment.Schmitz testified,however,that an officer of the company with whom this application was filed, ques-tioned him concerning the notation appearing thereon,and that he explained howithad been his experience in filing prior applications for employment that when hegave "discharged"as the reason for the termination of his employment with Respond-ent he was unable to obtain further employment,and for that reason he had usedthe term"undesirable working conditions."I have no reason to donht this testi-mony. It was undisputed, given in a forthright manner,and while neither his testi-mony on what he put on the application in question,nor what actually appearedthere, reflects a full and accurate statement of the facts,it is at least understandablewhy, in applying for employment, he did not state unequivocably that he had beendischarged from his last place of employment,and his present employer must haveconsidered his explanation satisfactory because following this explanation he washired.The issue is one of credibility.And while in arriving at a decision on credibilityI take into account Schmitz'failure to testify with full candor and accuracy as tothe application in question,Imust also take into account what was an obviouslack of candor and accuracy in Sebring's testimony on a number of points, aswhen he denied having raised the question of union activities in the discussionswhich he had with several employees on September 10.As previously found,Barrie Edwin Sandy,whom Sebring called to his office on September 10 and praisedfor his work and promised advancement,testified that after making complimentaryremarks Sebring asked him what he thought of the Union.Upon observation of thewitnesses I have felt no hesitancy in crediting Sandy's testimony.I am also con-vinced that Schmitz testified truthfully when he denied stating,as Sebring testifiedhe did,that if Sebring thought he had anything to do with the Union Sebring wascrazy,and credit Schmitz' testimony that on being told that he should leave theplant immediately,he inquired if this was on account of the Union.Had Schmitzbeen fabricating this testimony, I think it unlikely that he would have further testifiedthat Sebring answered in the negative and said that if the employees wanted a union 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatwas what he,Sebring,wanted.However,had Schmitz actually said that ifSebring thought he had anything to do with the Union Sebring was crazy, it isdifficult to understand why he would volunteer such a remark, and an untruthfulone, if in fact he had just quit.Such a remark clearly would be more consistentin the context of a discharge.Groham,Respondent'saccountant,testified that Sebring directed him to makeout Schmitz'check because Schmitz had quit,whereupon Schmitz, who was present,said nothing. J. W. Thomas,a leadman,testified that about a month after Septem-ber 10 he asked Schmitz why he had quit and that Schmitz did not then say thathe had been discharged.Apparently neither did he say he had quit.Dorflinger,in testifying,without once being questioned whether Schmitz'employment wasterminated by a quitting or a discharge,made repeated references to Schmitz havingquit or having understood that Schmitz quit.I attach no probative weight to Dorflinger'snumerous volunteered statementswith respect to his conclusions on the manner in which Schmitz'employment wasterminated.The fact that he was so patently eager to volunteer this information,together with his obvious and understandable bias with respect to Schmitz, wouldraise doubts that Schmitz voluntarily severed his employment if none existed before.Assuming the veracity of Thomas'testimony,it is at most a very slight factor inappraising Schmitz' denial that he quit,for Schmitz may very well have felt thatthere was no occasion for volunteering the information to Thomas that he had notquit but was discharged.A discharged employee looking for a job might well preferthat it be thought generally that he had voluntarily severed his employment.Ascorroboration of Sebring,Groham's testimony might be entitled to weight, if be-lieved,though it is by no means certain that on the occasion of receiving his checkSchmitz would have corrected Sebring by asserting that he had not quit but hadbeen discharged.However,Schmitz testified that Sebring made no statement tothe effect that Schmitz had quit on the occasion when the latter received his checkinGroham'soffice, and I credit Schmitz' testimony.25Sandy testified that whenhe was interviewed by Sebring on September 10, Sebring said that Schmitz hadcaused trouble in the forming department and in other departments where he hadworked, and that he had let Schmitz go.Sandy testified that following this state-ment,Sebring "sort of paused for a minute and said that Walt quit."As previouslyindicated,I find Sandy to be a credible witness.Upon consideration of the entire testimony germane to the circumstances attend-ing the severance of Schmitz'employment,and particularly upon my observationof the demeanor of the witnesses-other factors being pretty well balanced-I mustresolve the issue of credibility against the Respondent,and, accordingly,find thatSchmitz did not quit but was discharged.I am convinced that that is the truth ofthematter.We turn next to a consideration of whether he was discharged forcause or for his union activities.Admittedly,Schmitz was a skillful and highly competent employee.Wilfred H.Stabenow,formerly in Respondent's employ as a foreman,testified that Schmitzmachining was "an outstanding job," and the fact of Respondent's reluctance inparting with Schmitz on the occasion of his voluntary quitting in June 1953 bespeakshis competency.If between his rehiring on August 10 and his firing on September10 he became such an unsatisfactory employee that his dismissal was required, itmust have been on grounds other than ability to perform his work in an outstandingmanner. In reviewing the testimony of Dorflinger,Robson,Sebring, and otherstestifying for Respondent in this matter, it is difficult to ascertain on precisely whatgrounds Respondent claims it reached its decision that he was no longer a satis-factory employee,for on the occasion of his dismissal Sebring spoke to him in suchgeneral terms as his alleged"dissatisfaction"and as one primarily responsible for"trouble" in the forming department.From the testimony of Dorflinger and Rob-son, it would be gathered that one of Respondent'schief complaints was thatSchmitz engaged in"horseplay"or "rough-housing" during working hours, to thedetriment of his own and the work of others.The combined testimony of all the witnesses testifying on the topic makes itclear that during the period of Schmitz' employment in the forming department,that department was under very lax supervision and that its employees generallyenjoyed an unusual degree of freedom of movement and relaxation.With the per-mission of management a radio was kept turned on during working hours, at least2Had it been required of Groham that he enter some notation on the company recordsas to the cause for Schmitz'severance from the payroll,his testimony would be morepersuasive,but no such requirement was shown and no records produced to show that anotation had been entered in the matter. PLASTIC AGE COMPANY147one female employee was observed by President Kramer executing a few dancesteps during working hours, and there was a certain amount of backslapping andexchange of jokes, obscene and otherwise,as the employees went about their jobs.Stabenow,during this period an inspector in Respondent's employ, testified that hehad observed that all of the some eight employees of this department,includingForeman Robson,engaged in quite a bit of smacking each other on the arm,pullingout shirt tails, and swiping pencils.His own pencil,he testified,had been"swiped"many times by Foreman RobsonThere is no question that Schmitz engaged inthis so-called horseplay,and while he denied that he was reprimanded for hisconduct by Robson, assuming that he was,as Robson testified,in view of the gen-eral condition of the department as testified to by Stabenow and Sandy,crediblewitnesses,such reprimands must at most have been mildly administered.Certainly,he was never given to understand by anyone in management that his "rough-housing,"if continued,would result in his discharge.In the matter of Schmitz'conduct generally,Dorflinger testified variously, andnot altogether consistently,that Schmitz engaged in horseplay in every departmentin which he worked and that Schmitz did "fine" for about the first 2 or 3 weeksafter his rehiring so that at that time he concluded he had "done a good deed" inconsenting to Schmitz'rehire.With little more consistency Robson admitted thatSchmitz was competent,cooperative,and tried to put in a good day's work, buttestified that he engaged in horseplay during working hours throughout the time hewas in forming,and that he,Robson, tolerated this only because he understood thatSchmitz was in the forming department on a temporary basis.Robson's furthertestimony that Schmitz,in violation of plant rules,told obscene jokes in the presenceof female employees,loses significance in other credible testimony revealing thatthiswas a common practice in the department,participated in by Robson, andRobson's admission that he never rendered a report on this matter to his superiors.A consideration of the entire testimony convinces me that in lax deportment duringworking hours Schmitz was no more an offender than other employees of the de-partment,that such conduct was condoned by the department foreman, and that theRespondent had no reason to believe and in fact did not believe that Schmitz wasresponsible for this widespread breach in what might be regarded as normal plantdiscipline.This is not to be construed as condonation by the Trial Examiner of theconduct now complained of; neither this Trial Examiner nor this Board has anyauthority to intervene in matters affecting plant discipline when nondiscriminatoryaction is taken with respect to plant discipline.My finding is simply that Schmitz'levity during working hours,admittedly good-humored at all times, did not precipitatehis discharge.IfDorflinger is believed,he engaged in such conduct in every de-partment in which he ever worked in Respondent's employ, and yet the Respondentwas reluctant to lose his services when he quit in June and willing enough to take himback when he reapplied in August.It is also significant that there was no mention ofhorseplay in the conversation that occurred between Sebring and Schmitz on the occa-sion of the latter's discharge,and that Sandy who admittedly participated in the gener-ally lax deportment was praised by Sebring on September 10 and promisedadvancement.Dorflinger's further testimony that he considered Schmitz an undesirable employeebecause of his "attitude,"and that it was the understanding on Schmitz'rehiringthat he was to have a better attitude,ismeaningful only to the extent that we are able,on the basis of the evidence offered, to understand what is meant by "attitude" and onthispointDorflinger'stestimony is more confusing than enlightening.At onepoint he testified that by attitude he meant to include Schmitz'use of foul languageand in this connection he referred to Schmitz'having called him, Dorflinger, a son-of-a-bitch and a"goddam foreigner."Schmitz denied that he used the latter epithetbut assuming,arguendo,that he did,such characterizations of Dorflinger were em-ployed by him prior to his voluntary quitting in June and admittedly there was norepetition of this or similar abusive language after his rehire in August.Dorflingeralso referred to a "lot of horseplay and rough handling of material,"and testifiedthat he reported to Sebring about Schmitz'"horseplaying and all the nonsense thatgoes with it."This matter has been dealt within extensoabove and requires noamplification at this point,there being no question that Schmitz engaged in horseplayand the"nonsense that goes with it."Dorflinger further testified that Schmitz gavehis leadmen trouble in machining,but Schmitz was not employed in machining afterhis rehire in August, and Robson's admission that while in forming Schmitz was "co-operative"would seem to dispel any doubts on this score.Finally, Dorflinger testifiedthat the "condition"in the forming department was bad and that this was mainly due toSchmitz, and that he called Sebring's attention to Schmitz'"agitation"and told344056-55-vol. 111-11 148DECISIONSOF NATIONALLABOR RELATIONS BOARDSebring that he held Schmitz responsible "to a great extent."This would seem tobring us to the crux of the matter.Asked to describe how the condition of the forming department was bad, the condi-tion for which he held Schmitz responsible, Dorflinger testified, "Bad as far as attitude.. . was concerned, agitation and kicking about this, kicking about wanting moremoney and can't make enough money, there just wasn't any satisfaction in it." Se-bring, in his interview with Schmitz on September 10, also referred to dissatisfactionand unrest in the forming department.Obviously, these references were to some-thing other than the admittedly good-natured "rough-housing" engaged in by Schmitzand other employees in the department. It appears that Schmitz and other employeeshad on occasion questioned their supervisors about a raise in pay, and it can hardly bedoubted that the organizational movement initiated by Schmitz reflected the desire onhis part and others to better their working conditions. I am convinced, on a reading ofthe entire testimony, that repeated references by Sebring and Dorflinger to "unrest" and"agitation" in the forming department actually reflected their concern over the organ-izational movement, for except for the advent of the Union and the admittedly wide-spread "agitation" among the employees pro and con the Union, the evidence disclosesnothing of a concrete nature significant of a change in Schmitz' conduct as an em-ployee between the first 2 or 3 weeks of his reemployment, when according toDorflinger his conduct was satisfactory, and the date of his discharge a week or twolater.In short, there is nothing to explain why he was regarded as an employeevaluable enough that his quitting in June was reluctantly accepted by managementeven though he habitually engaged in horseplay during working hours and referred tohis superior, Dorflinger, as a son-of-a-bitch, and was promptly rehired when he laterapplied for reemployment, and served satisfactorily 2 or 3 weeks thereafter, butthen within a period of no more than 2 weeks sunk so low in the esteem of manage-ment that he was discharged, except that in the last 10 days of his employment heinitiated an organizational movement and was the prime mover in it.Both Sebring and Dorflinger denied knowledge of Schmitz' union activity but Ido not credit their denial.Robson admittedly knew that he was active in the or-ganizational movement, as he must have when employees were returning their signedcards to Schmitz in the latter's department.Considering Sebring's interest in andalarm over the organizational movement taking place in Kramer's absence from theplant, and the conversations that he had with Robson preceding Schmitz' discharge,conversations during which Sebring admittedly asked Robson how the union activitycame to his attention and if he, Robson, felt that the Union coming into the shop"was one of his problems of trying to manage his department," it is not crediblethat Robson would not have imparted his knowledge of Schmitz' activity, Schmitzclearly being the most active union adherent in the department, if not in the entireplant.26Obviously Respondent was not estopped by the advent of the Union from takingsuch nondiscriminatory measures as it would normally take in remedying such anunsatisfactory situation as appears to have existed in its forming department, butneither could it lawfully use this condition of loose supervision and lax deportmentas a pretext for ridding the department of one it believed to be instrumental inbringing the Union into the plant, and in this connection it is significant thatalthough, as Sebring admitted, Kramer had called his attention to the lax deport-ment of employees in this department and falling production well before September10, he took no steps to remedy the situation until after organizational activitieshad started and he had received the Union's demand for recognition.There is noquestion that the organizational drive caused unrest and gave rise to factionaldisputes and hard feelings among employees, and this in turn may very well haveaffected production, but short of a showing that Schmitz' union activities wereunprotected by the Act's guarantees they furnished no lawful cause for discharge,and there is no such showing. I find that the Respondent discharged Schmitzbecause of his union activities, thereby discouraging membership in a labor organ-ization in violation of Section 8 (a) (3) of the Act, and interfering with, restraining,and coercing its employees in violation of Section 8 (a) (1) of the Act a720 See the P,oaid's inference of knowledge because it would "strain credulity to imagine"the nonexistence of such knowledge, inPacific Telephone and Telegraph Company,107NLRB 1547 The inference of knowledge I believe to be even more securely grounded inthe instant casen While I have reached my conclusions with respect to the Association independentlyof findings of discrimination, it may be argued that the discrimination against Schmitzand -McDaniel introduces an element of coerciveness into the situation regarding the As-sociation sufficient, in connection with other findings of interference and assistance, to PLASTIC AGE COMPANYIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE149The activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, I shall recommend that it cease and desist therefrom andtake the following affirmative action designed to effectuate the policies of the Act:1.Upon request bargain with the Union as the exclusive representative of itsemployees in the unit found herein to be appropriate.2.Offer to Walter D. Schmitz immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges, and make him whole for any loss of pay he may have sufferedby reason of the discrimination against him by payment to him of a sum of moneyequal to that which he normally would have earned in Respondent's employ fromSeptember 10, 1953, to the date of Respondent's offer of reinstatement, less hisnet earnings during said period.Loss of pay shall be computed upon a quarterlybasis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289.283.Post appropriate notices as described hereinafter.4.The unfair labor practices committed by Respondent are potentially relatedto other unfair labor practices proscribed by the Act, and a danger of their com-mission in the future arises from the Respondent's conduct in the past.The pre-ventive purpose of the Act will be thwarted unless the remedial order is coextensivewith the threat.Accordingly, in order to make effective the interdependent guar-antees of Section 7 and thus effectuate the policies of the Act, it will be recommendedthat the Respondent cease and desist from in any manner infringing upon therights of employees guaranteed by the Act.On the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1. InternationalAssociation ofMachinists,DistrictLodge No. 727, and itsLocal Lodge 758, collectively referred to as the Union; and Plastic Age EmployeesAssociation, herein called the Association, are labor organizations within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent, includingtooling employees, inspectors, and laboratory technicians, but excluding office clericalemployees, professional employees, guards, watchmen, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.The Union was on October 1, 1953, and at all times since has been, the exclu-sive representative of all the employees in the appropriate unit for purposes. ofcollective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing at all times to bargain in good faith on the issue of union security,and by its action on April 2, 1954, in withdrawing recognition and breaking off nego-tiationswith the Union as exclusive representative of employees in the appropriateunit, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.5.By sponsoring, promoting, assisting, interfering with, and contributing sup-port to, the Association, the Respondent has etigaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (2) of the Act.6.By discriminating in regard to the hire and tenure of employment of JennessMcDaniel and Walter D. Schmitz, thereby discouraging membership in the Union,establish that it was company dominated and should be disestablished. I am not con-vinced that discrimination with respect to Schmitz and McDaniel has that significance,but I do regard the issue as one of substance.21 Jenness McDaniel having quit her employment her reinstatement is not required, andwhile her transfer has been found to have been unlawfully motivated, it did not involvea reduction in pay and therefore the matter of back pay does not arise in her case. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.7.By the foregoing conduct, by its interrogation of employees concerning theirviews and attitudes on the Union, and its participation in a polling of employees onthe issue of union security, the Respondent has interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section 7 of the Act,and has thereby engaged in unfair labor practices within the meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.9.The Respondent has not engaged in unfair labor practices by discharging itsemployee, Leroy Barker; constructively discharging its employee, Jenness McDaniel;securing an oral report on a meeting of the Union; or dominating the formation andadministration of the Association.[Recommendations omitted from publication.]AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Association of Ma-chinists,District Lodge No. 727, and its Local Lodge 758, or any other labororganization, by discharging or transferring any of our employees, or by dis-criminating in any other manner in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT interfere with, assist, or contribute support to the Plastic AgeEmployees Association, or recognize or deal with it as the representative ofany of our employees for the presentation of grievances or for any other purposerelating to the subject of collective bargaining, unless and until it shall have beencertified as bargaining representative by the National Labor Relations Board.WE WILL NOT refuse to bargain collectively with International Association ofMachinists, District Lodge No. 727 for its Local Lodge 758, as the exclusiverepresentative of all employees in the appropriate unit described below, withrespect to union security or any other topic appropriate to collective bargaining.WE WILL NOT bypass the above-named Union in its representative capacity bydealing with the Association or by participating in a poll of employees on thesubject of union security or any other topic appropriate to collective bargaining.WE WILL NOT interrogate our employees concerning their views and attitudeson the Union or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Association of Machinists, District LodgeNo. 727, or its Local Lodge 758, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in col-lective bargaining or other mutual aid or protection, or to refrain from any orall of such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as authorized by theNational Labor Relations Act.WE WILL, upon request, bargain collectively with International Associationof Machinists, District Lodge No. 727, for its Local Lodge 758, as the exclusiverepresentative of all our employees in the appropriate unit with respect to ratesof pay, wages, hours of employment, union security, and other conditions ofemployment, and, if an understanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All production and maintenance employees, including tooling employees,inspectors, and laboratory technicians, but excluding office clerical em-ployees, professional employees, guards, watchmen, and supervisors asdefined in the Act.WE WILL offer Walter D. Schmitz immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to any seniorityor other rights and privileges previously enjoyed, and make him whole for anyloss of pay he may have suffered as a result of the discrimination against him. RADIOMARINE CORPORATION OF AMERICA151All ouremployees are free to become or remain,or to refrain from becoming orremaining,members of any labor organization,including International Associationof Machinists,DistrictLodge No. 727, and itsLocal Lodge 758, except to the extentthat said right may be affected by an agreement in conformity with Section 8 (a) (3)of the Act.PLASTIC AGE COMPANY,PLASTIC AGEREINFORCED PRODUCTS,INC.,PLAS-TICAGEAIRCRAFTCORPORATION,AND PLASTIC AGE SALES, INC.,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.RADIOMARINECORPORATIONOF AMERICAandTHERADIO OFFICERS'UNION OF THECOMMERCIAL TELEGRAPHERSUNION,AFL, PETI-TIONER.CasesNos.2-RC-6098 and2-RC-6348.January 6,1950-Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before George Turitz,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds : 31.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:In Case No. 2-RC-6098, the Petitioner seeks to represent a. unit ofthe radio operators at all of the Employer's marine coastal stations.In Case No. 2-RC-6348, the Petitioner seeks to represent a separateunit of the teletype operators I at these coastal stations.The Peti-tioner, in the alternative, would accept a single unit of the teletypeoperators and radio operators.The Employer contends that the unitssought by the Petitioner are inappropriate because they are toolimited in scope.Rather, the Employer contends that the appro-priate unit is one which would include the employees both at itscoastal stations and its marine service or MRI depots.41 The Employer'smotionsto clarify our earlierdecisionin 75 NLRB651 and to dismissthe petition herein aredisposedof in accordance with our decisionherein.2 TheEmployer'srequestfor oral argument is herebydenied as the record and thebriefs adequately present the issues and positions of the parties.8 Also referredto as printer operators or printer clerics.' The termMRI means maintenance,repair, and inspection.111 NLRB No. 16.